Exhibit 10.1

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re:

HANCOCK FABRICS, INC., et al., ’’1

 

Debtors.

 

 

Chapter 11

 

Case No. 16-10296 (BLS)

 

Jointly Administered

 

DEBTORS’ SECOND AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION
(as of May 5, 2017)


Mark D. Collins (No. 2981)

Michael J. Merchant (No. 3854)

Brett Haywood (No. 6166)

RICHARDS, LAYTON & FINGER, P.A.

One Rodney Square

P.O. Box 551

Wilmington, Delaware 19899

(302) 651-7700

 

Stephen H. Warren

Karen Rinehart

O’MELVENY & MYERS LLP

400 South Hope St.

Los Angeles, California 90071

(213) 430-6000

 

Jennifer Taylor

O’MELVENY & MYERS LLP

Two Embarcadero Center, 28th Floor

San Francisco, California 94111

(415) 984-8700

 

ATTORNEYS FOR DEBTORS AND DEBTORS IN POSSESSION

 

Dated: May 5, 2017

 

--------------------------------------------------------------------------------

1 The Debtors in these cases, along with the last four digits of each Debtor’s
federal tax identification number, are Hancock Fabrics, Inc. (0905), Hancock
Fabrics, LLC (9837), Hancock Fabrics of MI, Inc. (5878), hancockfabrics.com,
Inc. (9698), HF Enterprises, Inc. (7249), HF Merchandising, Inc. (8522) and HF
Resources, Inc. (9563). The Debtors’ mailing address is P.O. Box 4440, Tupelo,
MS 38803.

 

 

 
 

--------------------------------------------------------------------------------

 

  

ARTICLE 1
DEFINITIONS

 

A.     Defined Terms. For the purposes of this Plan, all capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to them in
this Article 1. Any term used in this Plan that is not defined herein, but is
defined in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning
ascribed to that term in the Bankruptcy Code or the Bankruptcy Rules.

 

“Administrative Claim” shall mean a Claim for payment of an administrative
expense of a kind specified in section 503(b) of the Bankruptcy Code and
referred to in section 507(a)(1) of the Bankruptcy Code, including, without
limitation, the actual, necessary costs and expenses incurred after the Petition
Date of preserving the Estates and operating the businesses of the Debtors,
including wages, salaries or commissions for services, compensation for legal
and other services and reimbursement of expenses awarded under section 330(a) or
331 of the Bankruptcy Code, certain retiree benefits under section 1114(e)(2) of
the Bankruptcy Code, certain pre-petition trade claims under section 503(b)(9)
of the Bankruptcy Code and all fees and charges assessed against the estates
under Chapter 123 of Title 28, United States Code.

 

“Allowed Administrative Claim” shall mean an Allowed Claim that is an
Administrative Claim.

 

“Administrative Expense Request” shall mean a request for payment of an
Administrative Claim that is to be filed with the Bankruptcy Court and served on
counsel for the Debtors by no later than the Second Administrative Expense
Request Deadline.

 

“Allowed Claim” or “Allowed Interest” shall mean, respectively, any Claim
against or Interest in the Debtors, proof of which was filed on or before the
applicable bar date, if any, for such Claim or Interest with the Bankruptcy
Court, or, if no proof of claim was filed, which has been or is hereafter listed
by the Debtors in their schedules as liquidated in amount and not disputed or
contingent and, in either case, as to which no objection to the allowance
thereof, or motion for estimation thereof, has been interposed within the
applicable period of limitation fixed by the Plan, the Bankruptcy Code, the
Bankruptcy Rules or the Bankruptcy Court, or as to which an objection or motion
to estimate has been interposed, following which such Claim or Interest has been
allowed, in whole or in part, by agreement between the Claimholder and the
Responsible Person or by Final Order; provided, however, that proofs of claim
need not be filed with respect to compensation or reimbursement of expenses
allowed by the Bankruptcy Court under section 328, 330, 331 or 503 of the
Bankruptcy Code upon appropriate application; and provided further, after the
Effective Date, the Debtors or the Responsible Person and any holder of a
timely-filed General Unsecured Claim can agree that such Claim should be an
“Allowed Claim,” and thereafter treat such Claim as an Allowed Claim without the
need to seek further order of the Bankruptcy Court; provided further that any
Post-Effective Date Major Settlement shall be subject to Article 9.F of this
Plan. For purposes of determining the amount of an “Allowed Claim,” the Debtors
may, at their option, deduct therefrom an amount equal to the amount of any
claim which the Debtors may hold against the holder thereof, to the extent such
claim may be set off pursuant to applicable law.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Allowed General Unsecured Claim” shall mean an Allowed Claim that is a General
Unsecured Claim.

 

“Assets” shall mean with respect to the Debtors, all of the right, title, and
interest in and to property of whatever type or nature owned by the Debtors or
subsequently acquired by the Debtors, including any property of the Estates for
purposes of section 541 of the Bankruptcy Code including, without limitation,
Cash and Rights of Action, as of the Confirmation Date.

 

“Available Assets” shall mean the Assets remaining after (i) the establishment
of the Hancock Senior Claims Reserve and the Disputed Claims Reserve, (ii) the
establishment of the Hancock Administrative Fund, (iii) any amounts remaining in
the Hancock Senior Claims Reserve and Hancock Administrative Fund after amounts
are paid pursuant to Article 9.A and (iv) net of any amounts designated as part
of a carve-out for Fee Claims of Professionals, including without limitation the
Carve-Out, Carve-Out Reserve, and Professional Fee Escrow.

 

“Avoidance Action” means any Right of Action to avoid or recover a transfer  of
property of the Estates or an interest of any of the Debtors in property,
including, without limitation, actions arising under sections 506, 510, 541,
542, 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and any other
applicable federal or common law.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as amended and
codified in title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as in
effect on the Petition Date.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of Delaware and any other court that exercises jurisdiction over the
Chapter 11 Cases.

 

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure and the
Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as
amended, as applicable to the Chapter 11 Cases and the Local Rules of the
Bankruptcy Court, as applicable to the Chapter 11 Cases or proceedings therein,
as the case may be.

 

“Bar Date Orders” shall mean, collectively, (i) that certain order of the
Bankruptcy Court entered on or about March 3, 2016 [D.I. 283] establishing bar
dates for filing certain proofs of claim and (ii) that certain order of the
Bankruptcy Court entered on or about September 21, 2016 [D.I. 1077] establishing
bar dates for filing certain proofs of claim (including Administrative Claims),
with only those exceptions permitted thereby.

 

“Board of Directors” shall mean the board of directors of Hancock Fabrics, Inc.

 

“Business Day” shall mean any day except a Saturday, Sunday or a “legal
holiday,” as such term is defined in Bankruptcy Rule 9006(a).

 

 

 
3

--------------------------------------------------------------------------------

 

 

“Carve-Out” shall have the meaning ascribed to it in the DIP Financing Order and
the DIP Financing Agreement.

 

“Carve-Out Reserve” shall have the meaning ascribed to it in the DIP Financing
Order and the DIP Financing Agreement.

 

“Cash” shall mean legal tender of the United States of America and equivalents
thereof.


 

“Cash Collateral Order” shall mean that certain Order (Final) (I) Authorizing
Use of Cash Collateral, (II) Granting Adequate Protection, and (III) Granting
Related Relief, entered by the Bankruptcy Court on or about March 2, 2016 [D.I.
272].

 

“Chapter 11 Cases” shall mean the above-captioned chapter 11 cases of the
Debtors pending in the Bankruptcy Court and jointly administered with one
another under Case No. 16-10296 (BLS).

 

“Claim” shall mean, as against the Debtors (i) a right to payment, whether or
not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured; or (ii) a right to an equitable remedy for breach of performance
if such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.

 

“Claimholder” shall mean a holder of a Claim.

 

“Class” shall mean a category of Claims or Interests as classified under this
Plan.

 

“Common Stock” shall mean all shares of Hancock Fabrics, Inc.’s common stock, no
par value, issued and outstanding immediately subsequent to the Effective Date.

 

“Confirmation Date” shall mean the date and time the Clerk of the Bankruptcy
Court enters the Confirmation Order on its docket.

 

“Confirmation Hearing” shall mean the hearing held by the Bankruptcy Court to
consider confirmation of this Plan and related matters under section 1128 of the
Bankruptcy Code, as such hearing may be adjourned or continued from time to
time.

 

“Confirmation Order” shall mean the order of the Bankruptcy Court confirming
this Plan pursuant to section 1129 of the Bankruptcy Code.

 

“Consignment Claim” shall mean a Claim as defined under section 9-102(20) of the
Uniform Commercial Code, that is secured by a valid unavoidable purchase money
security interest in or lien on inventory of the Debtors, but only to the extent
(i) of the value, as determined by the Bankruptcy Court pursuant to section
506(a) of the Bankruptcy Code, of the Estates’ interest in the property of the
Debtors that secures payment of the Claim and (ii) that the Claimholder has
satisfied the requirements of applicable law (including sections 9-102, 9-103
and 9-324(b) and all other applicable provisions of Article 9 of the Uniform
Commercial Code pertaining to consignments applicable to the Debtors).

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Creditors’ Committee” shall mean the Official Committee of Unsecured Creditors
appointed in the Chapter 11 Cases [D.I. 112] by the Office of the United States
Trustee for the District of Delaware pursuant to section 1102(a) of the
Bankruptcy Code.

 

“Debtors” shall mean, individually and collectively, Hancock Fabrics, Inc., a
Delaware corporation; Hancock Fabrics, LLC, a Delaware limited liability
corporation; Hancock Fabrics of MI, Inc., a Delaware corporation;
hancockfabrics.com, Inc., a Delaware corporation; HF Enterprises, Inc., a
Delaware corporation; HF Merchandising, Inc., a Delaware corporation and HF
Resources, Inc., a Delaware corporation and, from and after the Effective Date,
shall include any successor to the Debtors under the Plan.

 

“Deutsche Bank” shall mean Deutsche Bank National Trust Company.

 

“DIP Financing Agreement” shall mean that certain Debtor-in-Possession Credit
Agreement dated as of February 3, 2016, as subsequently amended, including
without limitation that certain First Amendment to Debtor-in-Possession Credit
Agreement dated as of March 2, 2016 by and among inter alia, Wells Fargo, GACP
and the Debtors.

 

“DIP Financing Order” shall mean that certain Final Order Pursuant to 11 U.S.C.
§§ 105, 361, 362, 363, 364 and 507(1) Approving Postpetition Financing, (2)
Authorizing Use of Cash Collateral, (3) Granting Liens and Providing
Superpriority Administrative Expense Status, (4) Granting Adequate Protection
and (5) Modifying Automatic Stay and (VI) Granting Related Relief, entered by
the Bankruptcy Court on or about March 2, 2016 [D.I. 273].

 

“Disallowed Claim” shall mean a claim or any portion thereof that (a) has been
disallowed by a Final Order, (b) is Scheduled as zero or as contingent, disputed
or unliquidated and as to which no proof of claim or Administrative Expense
Request has been timely filed or deemed timely filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy
Court or otherwise deemed timely filed under applicable law or this Plan, (c) is
not Scheduled and as to which no proof of claim or Administrative Expense
Request has been timely filed or deemed timely filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code or any Order of the Bankruptcy Court or
otherwise deemed timely filed under applicable law or this Plan, (d) has been
withdrawn by agreement of the Debtors and the holder thereof or (e) has been
withdrawn by the holder thereof.

 

“Disclosure Statement” shall mean the disclosure statement that relates to this
Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the
Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be
amended, modified or supplemented from time to time.

 

“Disputed Claim” shall mean a Claim or any portion thereof, that is neither an
Allowed Claim nor a Disallowed Claim, including without limitation Claims
(a) have not been Scheduled by the Debtors or have been Scheduled as unknown,
contingent, unliquidated, disputed or at zero, and for which a proof of claim
has been filed in the Chapter 11 Case, (b) that are the subject of a proof of
claim or Administrative Expense Request that differs in nature, amount or
priority from the Schedules or (c) are the subject of an objection or whose
holder is subject to an adversary proceeding filed with the Bankruptcy Court,
which has not been withdrawn or overruled by a Final Order of the Bankruptcy
Court; provided however, that a Claim shall not be a Disputed Claim to the
extent it becomes an Allowed Claim or a Disallowed Claim.

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Disputed Claims Reserve” shall mean a Cash reserve that shall be maintained by
the Responsible Person, in consultation with the Debtors and Post-Effective Date
Committee (as applicable), in an interest-bearing account in the amount
necessary to pay all Disputed Claims other than disputed Administrative Claims
in accordance with the provisions of this Plan, if such Disputed Claims become
Allowed Claims. In the case of any Claim based upon disputed ownership of an
asset (including any Disputed Consignment Claim) or any other Claims subject to
Litigation, the Cash amount reserved shall not exceed the net cash proceeds
received by the Debtors from the disposition of the assets in dispute (after
accounting for the Debtors’ contractual share and cost of sales) unless the
Bankruptcy Court orders otherwise by Final Order.

 

“Disputed Consignment Claim” shall mean a Disputed Claim that is (or is asserted
to be) a Consignment Claim.

 

“Disputed Interest” shall mean, respectively, any Interest which on or by the
Effective Date (i) is the subject of an objection filed by the Debtors or any
other party in interest and which objection has not been withdrawn or overruled
by Final Order or (ii) has been disallowed by a Final Order.

 

“Distribution” shall mean any distribution pursuant to the Plan to the holders
of Allowed Claims.

 

“Distribution Date” shall mean the date on which a Distribution is made by the
Debtors in accordance with the Plan to holders of fully or partially Allowed
Claims entitled to receive distributions under the Plan.

 

“Effective Date” shall mean the first Business Day determined by the Debtors in
consultation with the Creditors’ Committee on which all conditions to the
consummation of this Plan set forth in Article 11.A. have been either satisfied
or waived as provided in Article 11.B of this Plan and is the day upon which
this Plan is substantially consummated.

 

“Estates” shall mean the estates created by the commencement of the Chapter 11
Cases pursuant to section 541 of the Bankruptcy Code.

 

“Executory Contract” shall mean an executory contract or unexpired lease
described in Bankruptcy Code section 365.

 

“Exhibit” shall mean an exhibit annexed to either this Plan or the Disclosure
Statement.

 

“Existing Stock” shall mean shares of stock of the Debtors that are authorized,
issued and outstanding prior to the Effective Date.

 

 

 
6

--------------------------------------------------------------------------------

 

 

“Face Amount” shall mean when (a) used in reference to a Disputed or Disallowed
Claim, the full stated liquidated amount claimed by the Claimholder in any proof
of claim timely filed with the Bankruptcy Court or otherwise deemed timely filed
by any Final Order of the Bankruptcy Court or other applicable bankruptcy law
and (b) used in reference to an Allowed Claim, the allowed amount of such Claim.

 

“Fee Application” shall mean an application filed with the Bankruptcy Court in
accordance with the Bankruptcy Code and Bankruptcy Rules for compensation of a
Fee Claim.

 

“Fee Claim” shall mean a Claim under sections 330(a), 331 or 503 of the
Bankruptcy Code for compensation for professional services rendered and
reimbursement of expenses incurred in the Chapter 11 Case made pursuant to a Fee
Application.

 

“Final Order” shall mean an order or judgment of the Bankruptcy Court, or other
court of competent jurisdiction, entered on the docket of such court, that has
not been reversed, rescinded, stayed, modified or amended, that is in full force
and effect, and with respect to which: (a) the time to appeal, seek review or
rehearing, or petition for certiorari has expired and no timely filed appeal or
petition for review, rehearing, remand or certiorari is pending; or (b) any
appeal taken or petition for certiorari filed has been resolved by the highest
court to which the order or judgment was appealed or from which review,
rehearing or certiorari was sought.

 

“GACP” shall mean GACP Finance Co., LLC, as Term Agent under the DIP Financing
Agreement.

 

“GACP Prepetition Claims” shall mean claims asserted by GACP itself and as term
agent under the Pre-Petition Loan Agreement.

 

“General Unsecured Claim” shall mean any Claim against the Debtors that is not
an Administrative Claim, Wells Fargo Claim, GACP Claim, Noteholder Claim,
Priority Tax Claim, Other Priority Claim, Other Secured Claim, or a Securities
Subordinated Claim, provided that General Unsecured Claims shall include,
without limitation, any Claim of a holder of an Other Secured Claim secured by
an interest in property of the Estates to the extent the amount of such Claim
exceeds the value, as determined by the Bankruptcy Court pursuant to section
506(a) of the Bankruptcy Code, in the interest in property of the Estates
securing such Claim.

 

“Governmental Unit” shall mean the governmental units described in Bankruptcy
Code section 101(27).

 

“Hancock” shall mean, individually and collectively, Hancock Fabrics, Inc., a
Delaware corporation; Hancock Fabrics, LLC, a Delaware limited liability
corporation; Hancock Fabrics of MI, Inc., a Delaware corporation;
hancockfabrics.com, Inc., a Delaware corporation; HF Enterprises, Inc., a
Delaware corporation; HF Merchandising, Inc., a Delaware corporation and HF
Resources, Inc., a Delaware corporation, debtors-in-possession in the Chapter 11
Cases pending in the Bankruptcy Court.

 

“Hancock Administrative Budget” shall mean a budget, established by the Debtors
following consultation with the Creditors’ Committee, and which may be adjusted
from time to time by the Debtors (if before the Effective Date) or Responsible
Person (if after the Effective Date) following consultation with the Creditors’
Committee (if before the Effective Date) or Post-Effective Date Committee (if
after the Effective Date), as the case may be, established to satisfy the
projected costs and expenses of liquidating and administering the Estates.

 

 

 
7

--------------------------------------------------------------------------------

 

 

“Hancock Administrative Fund” shall mean the reserve established in accordance
with Article 9.A. of this Plan, and which may be adjusted from time to time by
the Debtors or Responsible Person following consultation with the Creditors’
Committee or Post-Effective Date Committee, as the case may be, for the payment
of the projected costs and expenses of liquidating and administering the
Estates. Any amounts that remain in the Hancock Administrative Fund shall become
Available Assets and be distributed pursuant to the terms of this Plan.

 

“hancockfabrics.com, Inc.” shall mean hancockfabrics.com, Inc. a Delaware
corporation, and a debtor-in-possession in Case No. 16-10299, among the Chapter
11 Cases pending in the Bankruptcy Court.

 

“Hancock Fabrics, Inc.” shall mean Hancock Fabrics, Inc., a Delaware
corporation, and a debtor-in-possession in Case No. 16-10296, among the Chapter
11 Cases pending in the Bankruptcy Court.

 

“Hancock Fabrics, LLC” shall mean Hancock Fabrics, LLC, a Delaware limited
liability corporation, and a debtor-in-possession in Case No. 16-10297, among
the Chapter 11 Cases pending in the Bankruptcy Court.

 

“Hancock Fabrics of MI, Inc.” shall mean Hancock Fabrics of MI, Inc., a Delaware
corporation, and a debtor-in-possession in Case No. 16-10298, among the Chapter
11 Cases pending in the Bankruptcy Court.

 

“Hancock Senior Claims Reserve” shall mean the reserve established in accordance
with Article 9.A. of this Plan for the payment of Allowed and/or Disputed
Administrative Claims, Priority Tax Claims, Other Priority Claims, Wells Fargo
Claims, GACP Claims, Noteholder Claims and Other Secured Claims to the extent
such Claims are not paid by the Debtors by the Initial General Unsecured Claims
Distribution Date. Any amounts that remain in the Hancock Senior Claims Reserve
shall be paid in accordance with Article 9.A.of this Plan.

 

“HF Enterprises, Inc.” shall mean HF Enterprises, Inc., a Delaware corporation,
and a debtor-in-possession in Case No. 16-10300, among the Chapter 11 Cases
pending in the Bankruptcy Court.

 

“HF Merchandising, Inc.” shall mean HF Merchandising, Inc., a Delaware
corporation, and a debtor-in-possession in Case No. 16-10301, among the Chapter
11 Cases pending in the Bankruptcy Court.

 

“HF Resources, Inc.” shall mean HF Resources, Inc., a Delaware corporation, and
a debtor-in-possession in Case No. 16-10302, among the Chapter 11 Cases pending
in the Bankruptcy Court.

 

“Impaired” shall mean, with respect to any Claim, Interest or Class, the
condition or effects described in section 1124 of the Bankruptcy Code.

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Indenture” shall mean that certain Floating Rate Series A Secured Notes Due
2017 Indenture by and among Hancock Fabrics, Inc. and the Indenture Trustee,
dated as of November 20, 2012 (as amended, modified and supplemented from time
to time, including pursuant to that certain Supplemental Indenture dated as of
April 22, 2015).

 

“Indenture Trustee” shall mean Deutsche Bank, in its capacity as trustee under
that certain Floating Rate Series A Secured Notes Due 2017 Indenture, dated as
of November 20, 2012 (as amended, modified and supplemented from time to time,
including pursuant to that certain Supplemental Indenture dated as of April 22,
2015), relating to those senior subordinated notes due in 2017.

 

“Initial Distribution Date” shall mean the first Distribution Date following the
Effective Date.

 

“Initial General Unsecured Claims Distribution Date” shall mean the date on
which the first distribution on account of Allowed Claims that are General
Unsecured Claims is made.

 

“Interest” shall mean any rights of holders of issued and outstanding shares of
common stock, preferred stock or other equity securities of the Debtors in
respect thereof, including all Existing Stock or other securities of or
ownership interests in the Debtors, including all options, warrants, call
rights, puts, awards or other agreements to acquire Existing Stock or other
securities in the Debtors and all rights of holders in respect thereof.

 

“Interestholder” shall mean a holder of an Interest.

 

“Janome” shall mean Janome America, Inc.

 

“Litigation” means the Sykel Litigation, the Simplicity Litigation, the
Trilegiant Litigation, the Westlake Litigation and other pending adversary
proceedings or contested matters filed by the Debtors or the Estates related to
any Rights of Action.

 

“Litigation Counsel” shall mean RLF.

 

“Marchese” shall mean Joseph Marchese of Clear Thinking Group LLC.

 

“Marchese Retention Agreement” shall mean the agreement under which Marchese
serves as financial advisor to the Responsible Person to assist in managing the
winddown of the Estates.

 

“Meta” shall mean Meta Advisors, LLC.

 

“Meta Retention Agreement” shall mean the agreement under which Meta serves as
Responsible Person and as liquidating agent under the Plan.

 

“Noteholder Claims” shall mean all Claims derived from or based on the Notes and
the Indenture.

 

“Noteholder Prepetition Claims” shall mean Noteholder Claims arising on or
before the Petition Date.

 

 

 
9

--------------------------------------------------------------------------------

 

 

“Noteholders” shall mean the holders of the notes outstanding under the
Indenture.

 

“Notes” shall mean those certain senior subordinated notes due in 2017 issued
pursuant to the Indenture.

 

“Ordinary Course Professional Order” shall mean that certain Order Authorizing
the Employment and Compensation of Certain Professionals Utilized in the
Ordinary Course of Business, Nunc Pro Tunc to the Petition Date [D.I. 283],
entered by the Bankruptcy Court on or about March 3, 2016.

 

“Other Priority Claim” shall mean a Claim entitled to priority pursuant to
section 507(a) of the Bankruptcy Code, other than an Administrative Claim or a
Priority Tax Claim.

 

“Other Secured Claim” shall mean a Claim, (including a Consignment Claim but not
including a Wells Fargo Claim, GACP Claim or Noteholder Claim), that is secured
by a valid unavoidable security interest in or lien on property of the Debtors,
but only to the extent of the value, as determined by the Bankruptcy Court
pursuant to section 506(a) of the Bankruptcy Code, of the Estates’ interest in
the property of the Debtors that secures payment of the Claim, including a
Consignment Claim.

 

“Pension Plan” shall mean that certain Hancock Fabrics, Inc. Consolidated
Retirement Plan, amended and restated as of January 1, 2015, that was
established as of February 1, 1978 by the Hancock Textile Co., Inc., a
Mississippi corporation, and conveyed to Hancock Fabrics, Inc. effective May 3,
1987.

 

“Person” shall mean an individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited liability
partnership, trust, estate, unincorporated organization, Governmental Unit or
other entity.

 

“Petition Date” shall mean February 2, 2016, the date on which the Debtors filed
their petitions for relief in the Bankruptcy Court commencing the Chapter 11
Cases.

 

“Plan” shall mean this chapter 11 plan of liquidation, including the Plan
Supplement and all other supplements, appendices and schedules hereto, either in
their present form or as the same may be altered, amended or modified from time
to time in accordance with the Bankruptcy Code and Bankruptcy Rules.

 

“Plan Supplement” shall mean the supplement to the Plan containing, without
limitation, the Meta Retention Agreement, the Marchese Retention Agreement,
agreements related to the Other Secured Claims of Janome and Simplicity, and the
list of assumed contracts that the Debtors will file with the Bankruptcy Court
on or before the date that is at least ten (10) days prior to the Confirmation
Hearing or such later date as may be established by order of the Bankruptcy
Court.


 

“Post-Effective Date Committee” means the Creditors’ Committee as it shall be
reconstituted and function after the Effective Date in accordance with Articles
7.C and 7.D of this Plan.

 

 

 
10

--------------------------------------------------------------------------------

 

 

“Post-Effective Date Major Settlement” shall mean any allowance, settlement,
release, withdrawal or other resolution of a pending objection, abandonment,
sale, or other disposition of any Administrative, Priority, Priority Tax, Other
Priority, Secured, Other Secured, Senior, Consignment, or Reclamation Claim or a
Right of Action (other than Preference Actions) in which the asserted amount in
controversy exceeds $100,000.

 

“Preference Action” shall mean a Right of Action pertaining to Bankruptcy Code
section 547 for recovery of prepetition payments made by the Debtors (but
expressly excluding security interests, liens and similar interests).

 

“Prepetition Loan Agreement” shall mean that certain Credit Agreement dated as
of April 22, 2015 (as thereafter amended) between the Debtors, Wells Fargo, GACP
and certain other parties.

 

“Priority Claim” shall mean a Claim for an amount entitled to priority under
section 507(a) of the Bankruptcy Code, other than an Administrative Claim or a
Priority Tax Claim.

 

“Priority Tax Claim” shall mean a Claim for an amount entitled to priority under
section 507(a)(8) of the Bankruptcy Code.

 

“Professional Fee Escrow” shall have the meaning ascribed to it in the DIP
Financing Order and the DIP Financing Agreement.

 

“Professionals” shall mean those Persons retained or authorized to be retained
in the Chapter 11 Cases by an Order of the Bankruptcy Court pursuant to sections
327 and 1103 of the Bankruptcy Code or otherwise, including those Persons
retained pursuant to the Ordinary Course Professional Order.

 

“Pro Rata Share” shall mean the proportion that the Face Amount of a Claim in a
particular Class or Classes bears to the aggregate Face Amount of all Claims
(including Disputed Claims, but excluding Disallowed Claims) in such Class or
Classes, unless this Plan provides otherwise.

 

“Putative Consignment Vendor Litigation” shall mean, collectively, the
Simplicity Litigation and the Sykel Litigation.

 

“Reclamation Claim” means a claim related to the right of a creditor to reclaim
goods as set forth in Bankruptcy Code section 546(c)(1) (including an
Administrative Claim or other right granted in lieu thereof pursuant to the
Order of the Bankruptcy Court.)

 

“Reclamation Claimant” means a holder of a Reclamation Claim.

 

“Responsible Person” shall mean Meta, acting pursuant to (i) the Meta Retention
Agreement, which shall be submitted as part of the Plan Supplement and (ii) as
liquidating agent of and for the Estates from and after the Effective Date in
accordance with Article 7 of this Plan.

 

“Rights of Action” shall mean any and all actions, proceedings, causes of action
(including, without limitation, any causes of action of a debtor or debtor in
possession under chapter 5 of the Bankruptcy Code), suits, accounts, debts, sums
of money, accounts, reckonings, covenants, contracts, controversies, agreements,
promises, rights to legal remedies, rights to equitable remedies, rights to
payment and claims, variances, trespasses, damages, judgments, executions,
claims and demands whatsoever, whether known, unknown, reduced to judgment, not
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured or whether asserted or
assertable directly or derivatively, in law, equity or otherwise, and all rights
thereunder or attendant thereto.

 

 

 
11

--------------------------------------------------------------------------------

 

 

“RLF” shall mean Richards, Layton & Finger, P.A.

 

“Scheduled” shall mean with reference to any Claim or Interest, the status,
priority and amount, if any, of such Claim or Interest as set forth in the
Schedules.

 

“Schedules” shall mean the schedules of assets and liabilities and the statement
of financial affairs filed by the Debtors, pursuant to section 521 of the
Bankruptcy Code and the Official Bankruptcy Forms, as may be amended from time
to time.

 

“Second Administrative Expense Request Deadline” shall mean the date set as the
deadline for filing Administrative Expense Requests for Administrative Claims
not subject to the Bar Date Orders (excluding Fee Claims), which shall be thirty
(30) days after the Effective Date, unless otherwise ordered by the Bankruptcy
Court except with respect to Fee Claims.

 

“Secured Claim” shall mean a Claim that is secured by an unavoidable security
interest in or lien on property of the Debtors that has not been terminated and
which the Claimholder is entitled to enforce, but only as to the extent of the
value, as determined by the Bankruptcy Court pursuant to section 506(a) of the
Bankruptcy Code, of the Estates’ interest in the property of the Debtors that
secured payment of the Claim, net of any applicable deductions or surcharges.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Subordinated Claim” shall mean any Claim against the Debtors arising
from the purchase or sale of a security in any of the Debtors, or any Claim
against the Debtors by an entity that asserts equitable or contractual rights of
reimbursement, contribution or indemnification arising from such Claim.

 

“Senior Claims” shall mean all Administrative Claims, Priority Tax Claims, Other
Priority Claims, Wells Fargo Claims, GACP Claims, Noteholder Claims and Other
Secured Claims.

 

“Servicer” shall mean an indenture trustee, agent or servicer that administers
an agreement that governs the rights of a Claimholder.

 

“Simplicity” shall mean Simplicity Pattern Co., Inc.

 

“Simplicity Litigation” shall mean that certain adversary proceeding by the
Debtors against Simplicity Pattern Co., Inc. and filed in the Bankruptcy Court
on or about March 24, 2016 (Adversary Proceeding No. 16-10296), including all
amendments, modifications, answers, responses and counterclaims thereto.

 

 

 
12

--------------------------------------------------------------------------------

 

 

“Simplicity Other Secured Claim” shall mean that certain impaired Other Secured
Claim held by Simplicity as described in the Disclosure Statement.

 

“Success Fee” shall have the meaning ascribed to it in the DIP Financing Order
and the DIP Financing Agreement.

 

“Sykel Litigation” shall mean that certain adversary proceeding by the Debtors
against Sykel Enterprises, a Division of Fabrique Innovations, Inc., and filed
in the Bankruptcy Court on or about March 24, 2016, (Adversary Proceeding No.
16-50418), including all amendments, modifications, answers, responses and
counterclaims thereto.

 

“Servicer” shall mean an indenture trustee, agent or servicer that administers
an agreement that governs the rights of a Claimholder.

 

“Trilegiant Litigation” shall mean that certain adversary proceeding by the
Debtors against Trilegiant Corporation and filed in the Bankruptcy Court on or
about November 23, 2016 (Adversary Proceeding No. 16-51527), including all
amendments, modifications, answers, responses and counterclaims thereto.

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association, as
administrative agent and collateral agent and as swing line lender under the DIP
Financing Agreement.

 

“Wells Fargo Prepetition Claims” shall mean claims asserted by Wells Fargo
itself and as administrative agent, collateral agent and swing line lender under
the Pre-Petition Loan Agreement.

 

“Westlake Litigation” shall mean that certain matter pending in the United
States Court of Appeals for the Fifth Circuit by Hancock Fabrics, Inc. against
Rowdec, L.L.C. doing business as Westlake Associates (Case No. 15-60631),
including all amendments, modifications, answers, responses and counterclaims
thereto.

 

B.     Other Terms. The words “herein,” “hereof,” “hereto,” “hereunder” and
others of similar import refer to this Plan as a whole and not to any particular
article, section or clause contained in this Plan. A reference to an “Article”
or “Section” refers to an Article or Section of this Plan. A term used herein
that is not defined herein shall have the meaning ascribed to that term, if any,
in or by the Bankruptcy Code. The rules of construction set forth in section 102
of the Bankruptcy Code shall apply in constructing this Plan.

 

C.     Exhibits. All Exhibits to this Plan are incorporated by reference into
and are made a part of this Plan as if set forth in full herein.

 

 

 
13

--------------------------------------------------------------------------------

 

 

ARTICLE 2
CLASSIFICATION OF CLAIMS
AND INTERESTS

 

A.     Summary. The categories of Claims and Interests listed below classify
Claims (except for Administrative Claims and Priority Tax Claims) and Interests
for all purposes, including voting, confirmation and distribution pursuant to
this Plan. Notwithstanding the designations below, the Debtors reserve the right
to assert that any class is unimpaired and/or has been previously paid in full.

 

CLASS

 

DESCRIPTION

 

STATUS

         

[unclassified]

 

Administrative Claims, Priority Tax Claims

 

Unimpaired - not entitled to vote

         

Classes 1 A-G

 

Classes 1 A-G consist of Other Priority Claims for each of the Estates.

 

Unimpaired - not entitled to vote

         

Classes 2 A-G

 

Classes 2 A-G consist of Wells Fargo Prepetition Claims for each of the Estates.

 

Unimpaired - not entitled to vote

         

Classes 3 A-G

 

Classes 3 A-G consist of GACP Prepetition Claims for each of the Estates.

 

Unimpaired - not entitled to vote

         

Classes 4 A-G

 

Classes 4 A-G consist of Noteholder Prepetition Claims for each of the Estates.

 

Unimpaired - not entitled to vote

         

Classes 5 A-G

 

Classes 5 A- G consist of Other Secured Claims for each of the Estates (with a
separate subclass to be created for each Other Secured Claim).

 

Impaired - entitled to vote

         

Classes 6 A-G

 

Classes 6 A-G consist of General Unsecured Claims for each of the Estates.

 

Impaired - entitled to vote

         

Classes 7 A-G

 

Classes 7 A-G consist of Interests and Securities Subordinated Claims against
each of the Estates.

 

Deemed to reject - not entitled to vote

 

B.     Classification. The Claims against and Interests in each of the Debtors
shall be classified as specified below (other than Administrative Claims and
Priority Tax Claims, which shall be treated in accordance with Article 3 below).
Consistent with section 1122 of the Bankruptcy Code, a Claim or Interest is
classified by the Plan in a particular Class only to the extent the Claim or
Interest is within the description of the Class, and a Claim or Interest is
classified in a different Class to the extent it is within the description of
that different Class. The classification of any Claim for purposes of the Plan
(including voting) shall not be deemed consent to the Allowance of such Claim or
preclude any objection thereto for any purpose (including voting).

 

1.     Classes 1A-G. Classes 1A-G consist of Other Priority Claims for each of
the Debtors’ Estates, as set forth below:

 

Class

Case No.

Debtor

1A

16-10296 (BLS)

Hancock Fabrics, Inc.

1B

16-10297 (BLS)

Hancock Fabrics, LLC

1C

16-10298 (BLS)

Hancock Fabrics of MI, Inc.

1D

16-10299 (BLS)

hancockfabrics.com, Inc.

1E

16-10300 (BLS)

HF Enterprises, Inc.

1F

16-10301 (BLS)

HF Merchandising, Inc.

1G

16-10302 (BLS)

HF Resources, Inc.

 

 

 
14

--------------------------------------------------------------------------------

 

  

2.     Classes 2A-G. Classes 2A-G consist of Wells Fargo Prepetition Claims for
each of the Debtors’ Estates, as set forth below:

 

Class

Case No.

Debtor

2A

16-10296 (BLS)

Hancock Fabrics, Inc.

2B

16-10297 (BLS)

Hancock Fabrics, LLC

2C

16-10298 (BLS)

Hancock Fabrics of MI, Inc.

2D

16-10299 (BLS)

hancockfabrics.com, Inc.

2E

16-10300 (BLS)

HF Enterprises, Inc.

2F

16-10301 (BLS)

HF Merchandising, Inc.

2G

16-10302 (BLS)

HF Resources, Inc.

 

 

3.     Classes 3A-G. Classes 3A-G consist of GACP Prepetition Claims for each of
the Debtors’ Estates, as set forth below:

 

Class

Case No.

Debtor

3A

16-10296 (BLS)

Hancock Fabrics, Inc.

3B

16-10297 (BLS)

Hancock Fabrics, LLC

3C

16-10298 (BLS)

Hancock Fabrics of MI, Inc.

3D

16-10299 (BLS)

hancockfabrics.com, Inc.

3E

16-10300 (BLS)

HF Enterprises, Inc.

3F

16-10301 (BLS)

HF Merchandising, Inc.

3G

16-10302 (BLS)

HF Resources, Inc.

 

 

4.     Classes 4A-G. Classes 4A-G consist of Noteholder Prepetition Claims for
each of the Debtors’ Estates, as set forth below:

 

Class

Case No.

Debtor

4A

16-10296 (BLS)

Hancock Fabrics, Inc.

4B

16-10297 (BLS)

Hancock Fabrics, LLC

4C

16-10298 (BLS)

Hancock Fabrics of MI, Inc.

4D

16-10299 (BLS)

hancockfabrics.com, Inc.

4E

16-10300 (BLS)

HF Enterprises, Inc.

4F

16-10301 (BLS)

HF Merchandising, Inc.

4G

16-10302 (BLS)

HF Resources, Inc.

 

 

5.     Classes 5A-G. Classes 5A-G consist of Other Secured Claims for each of
the Debtors’ Estates, as set forth below (with a separate subclass to be created
for each Other Secured Claim, including without limitation Class 5A1 (Janome)
and Class 5A2 (Simplicity) for Other Secured Claims against Debtor Hancock
Fabrics, Inc. as described in the Disclosure Statement, Article IV.B.5):

 

Class

Case No.

Debtor

5A

16-10296 (BLS)

Hancock Fabrics, Inc.

5B

16-10297 (BLS)

Hancock Fabrics, LLC

5C

16-10298 (BLS)

Hancock Fabrics of MI, Inc.

5D

16-10299 (BLS)

hancockfabrics.com, Inc.

5E

16-10300 (BLS)

HF Enterprises, Inc.

5F

16-10301 (BLS)

HF Merchandising, Inc.

5G

16-10302 (BLS)

HF Resources, Inc.

 

 

 
15

--------------------------------------------------------------------------------

 

  

6.     Classes 6A-G. Classes 6A-G consist of General Unsecured Claims for each
of the Debtors’ Estates, as set forth below:

 

Class

Case No.

Debtor

6A

16-10296 (BLS)

Hancock Fabrics, Inc.

6B

16-10297 (BLS)

Hancock Fabrics, LLC

6C

16-10298 (BLS)

Hancock Fabrics of MI, Inc.

6D

16-10299 (BLS)

hancockfabrics.com, Inc.

6E

16-10300 (BLS)

HF Enterprises, Inc.

6F

16-10301 (BLS)

HF Merchandising, Inc.

6G

16-10302 (BLS)

HF Resources, Inc.

 

 

7.     Classes 7A-G. Classes 7A-G consist of Interests and Securities
Subordinated Claims for each of the Debtors’ Estates, as set forth below:

 

Class

Case No.

Debtor

7A

16-10296 (BLS)

Hancock Fabrics, Inc.

7B

16-10297 (BLS)

Hancock Fabrics, LLC

7C

16-10298 (BLS)

Hancock Fabrics of MI, Inc.

7D

16-10299 (BLS)

hancockfabrics.com, Inc.

7E

16-10300 (BLS)

HF Enterprises, Inc.

7F

16-10301 (BLS)

HF Merchandising, Inc.

7G

16-10302 (BLS)

HF Resources, Inc.

 

 

ARTICLE 3
TREATMENT OF ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS

 

A.     Administrative Claims and Priority Tax Claims. As provided in section
1123(a)(1) of the Bankruptcy Code, Administrative Claims and Priority Tax Claims
shall not be classified for the purposes of voting or receiving distributions
under this Plan. Rather, all such Claims shall be treated separately as
unclassified Claims on the terms set forth in this Article 3.

 

 

 
16

--------------------------------------------------------------------------------

 

 

B.     Administrative Claims and Second Administrative Expense Request Deadline.
Any holder of an Administrative Claim (other than Fee Claims) must file an
Administrative Expense Request requesting payment of such Administrative Claim
with the Bankruptcy Court by no later than (i) October 26, 2016 for any Claims
covered by the Bar Date Orders or (ii) the Second Administrative Expense Request
Deadline for all other Administrative Claims besides Fee Claims; provided,
however, that any such Administrative Expense Request should not be filed with a
hearing date. Nothing herein extends a bar date established in the Bar Date
Orders.

 

C.     Treatment of Administrative Claims (other than Fee Claims). Except as
otherwise set forth in this Article 3, each holder of an Allowed Administrative
Claim (other than Fee Claims) shall receive, in full satisfaction, settlement,
release and discharge of, and in exchange for, such Administrative Claim, on the
later of (a) the Effective Date or as soon as reasonably practicable thereafter,
(b) the date such Administrative Claim becomes an Allowed Administrative Claim
and (c) the date such Allowed Administrative Claim is due for payment under any
applicable agreement between the holder of the Allowed Administrative Claim and
the Debtors or the Responsible Person, (i) Cash equal to the unpaid portion of
such Allowed Administrative Claim or (ii) such other treatment as to which the
Debtors and the holder of such Allowed Administrative Claim shall have agreed
upon in writing.

 

D.     Professional Fee Claims.

 

1.     Final Fee Applications. All final requests for payment of Fee Claims and
requests for reimbursement of expenses of members of the Creditors’ Committee
must be filed no later than forty-five (45) days after the Effective Date. After
notice and a hearing in accordance with the procedures established by the
Bankruptcy Code and prior orders of the Bankruptcy Court, the allowed amounts of
such Fee Claims and expenses shall be determined by the Bankruptcy Court and
paid in full in Cash. Fee Claims shall not otherwise be subject to any other bar
date set forth herein.

 

2.     Professional Fees and Expenses Carve-Out. Nothing herein shall alter or
impair the provisions of the DIP Financing Agreement or the DIP Financing Order
with respect to any carve-out rights, including without limitation the
Carve-Out, Carve-Out Reserve or Professional Fee Escrow, each of which
(including without limitation the Success Fee) shall be administered for the
beneficiaries thereof. To the extent such carve-out rights apply, only the
surplus after satisfaction of all Claims by the beneficiaries of the carve-out
rights, including without limitation the Carve-Out, Carve-Out Reserve and
Professional Fee Escrow, shall be treated as an Available Asset.

 

3.     Post-Effective Date Retention. Upon the Confirmation Date, any
requirement that Professionals comply with sections 327 through 331 of the
Bankruptcy Code in seeking retention or compensation for services rendered after
such date will terminate, and the Debtors, Responsible Person and the
Post-Effective Date Committee may employ and pay Professionals in the ordinary
course of business in accordance with the terms of the Hancock Administrative
Budget.

 

E.     Treatment of Priority Tax Claims. Each holder of an Allowed Priority Tax
Claim shall be entitled to receive on account of such Priority Tax Claim, at the
sole option of the Responsible Person following consultation with the
Post-Effective Date Committee and in full satisfaction, settlement, release and
discharge of, and in exchange for, such Priority Tax Claim, (i) Cash in an
amount equal to the amount of such Allowed Priority Tax Claim or (ii) such other
treatment as to which the Responsible Person and the holder of such Allowed
Priority Tax Claim shall have agreed upon in writing.

 

 

 
17

--------------------------------------------------------------------------------

 

 

F.     Treatment of Reclamation Claims. To the extent that Reclamation Claimants
seek to assert that their Reclamation Claims are Secured Claims under the
Bankruptcy Code, the Debtors assert that the Reclamation Claims are not entitled
to such treatment because (i) the Reclamation Claimants’ reclamation rights were
subject at all times to Wells Fargo’s, GACP’s and the Indenture Trustee’s
perfected Liens, (ii) the Reclamation Claimants’ reclamation rights did not
satisfy Bankruptcy Code section 546(c) and other applicable nonbankruptcy law,
and (iii) reclamation claims are not entitled to administrative expense priority
under section 503(b) of the Bankruptcy Code, and the Debtors may file an
objection to any Reclamation Claim asserting, inter alia, that each such
Reclamation Claimant is a holder of a Class 6 General Unsecured Claim with
respect to the value of the goods sold and delivered to the Debtors by such
Reclamation Claimant; the Debtors may also object to Reclamation Claims on other
and further grounds. If and to the extent that any Reclamation Claim becomes an
Allowed Administrative Claim by Final Order, it shall receive the treatment
accorded to Administrative Claims.

 

 

ARTICLE 4
TREATMENT OF CLASSIFIED CLAIMS
AND INTERESTS

 

A.     Other Priority Claims (Classes 1 A-G). Each holder of an Allowed Other
Priority Claim shall receive, in full satisfaction, settlement, release, and
discharge of, and in exchange for, such Allowed Other Priority Claim, (i) Cash
in an amount equal to the amount of such Allowed Other Priority Claim or (ii)
such other treatment as to which the Debtors and such Claimholder shall have
agreed upon in writing. A separate subclass shall be created for each Debtor,
Classes 1A through 1G.

 

B.     Wells Fargo Prepetition Claims (Classes 2 A-G). All Wells Fargo
Prepetition Claims are deemed to have been satisfied in full by the entry of the
final DIP Order and the payment of any amounts required thereunder, and the
Debtors do not anticipate further distributions to holders of Allowed Wells
Fargo Prepetition Claims under this Plan. A separate subclass shall be created
for each Debtor, Classes 2A through 2G.

 

C.     GACP Prepetition Claims (Classes 3 A-G). All GACP Prepetition Claims are
deemed to have been satisfied in full by the entry of the final DIP Order and
the payment of any amounts required thereunder, and the Debtors do not
anticipate further distributions to holders of Allowed GACP Prepetition Claims
under this Plan. A separate subclass shall be created for each Debtor, Classes
3A through 3G.

 

D.     Noteholder Prepetition Claims (Classes 4 A-G). All Noteholder Prepetition
Claims are deemed to have been satisfied in full by the entry of the Cash
Collateral Order and the payment of any amounts required thereunder, and the
Debtors do not anticipate further distributions to holders of Allowed Noteholder
Prepetition Claims under this Plan. A separate subclass shall be created for
each Debtor, Classes 4A through 4G.

 

 

 
18

--------------------------------------------------------------------------------

 

 

E.     Other Secured Claims (Classes 5 A-G). Each holder of an Allowed Other
Secured Claim shall receive one or a combination of the following in the
Debtors’ discretion, in full satisfaction, settlement, release, and discharge
of, and in exchange for, such Allowed Other Secured Claim, (i) Cash in an amount
equal to the amount of such Allowed Other Secured Claim; (ii) the collateral
securing such Allowed Other Secured Claims or proceeds thereof; (iii) the sale
of the Collateral securing such Allowed Other Secured Claims, with the liens to
attach to the proceeds of such sale; (iv) realization of the indubitable
equivalent on account of such Claims; (v) deferred cash payments totaling at
least the allowed amount of such claim, of a value, as of the Effective Date, of
at least the value of such holder’s interest in the Estates’ interest in such
property or (vi) such other treatment as to which the Debtors and such
Claimholder shall have agreed upon in writing (including without limitation any
settlement agreement previously approved by the Bankruptcy Court). The foregoing
consideration shall be determined on the later of the date that the Other
Secured Claim becomes an Allowed Other Secured Claim or within sixty (60) days
after the Effective Date. A separate subclass shall be created for each Debtor,
Classes 5A through 5G. A separate further subclass will be created for each
Other Secured Claimholder or each group thereof that shares collateral (if any).
Janome (Class 5A1) and Simplicity (Class 5A2) shall receive the treatment set
forth in the Plan Supplement.

 

F.     General Unsecured Claims (Classes 6 A-G). Each holder of a General
Unsecured Claim shall be entitled to receive his, her or its Pro Rata Share of
proceeds of the Available Assets. A separate subclass shall be created for each
Debtor, Classes 6A through 6G.

 

G.     Interests and Securities Subordinated Claims (Classes 7 A-G). On the
Effective Date, the Existing Stock and Interests shall be cancelled. Each holder
of an Interest or Securities Subordinated Claim shall not receive anything on
account of such Interest or Claim. Subject to the provisions of Article 9.J. of
this Plan, on the occurrence of the Effective Date, the entry of the
Confirmation Order shall act as an order approving and effecting the
cancellation of all shares of the capital stock of the Debtors (and all
securities convertible or exercisable for or evidencing any other right in or
with respect to shares of the capital stock of the Debtors) outstanding
immediately prior to the Effective Date without any conversion thereof or
distribution with respect thereto. A separate subclass shall be created for each
Debtor, Classes 7A through 7G.

 

ARTICLE 5
ACCEPTANCE OR REJECTION OF THIS PLAN

 

A.     Impaired Classes of Claims Entitled to Vote. Except as otherwise provided
in order(s) of the Bankruptcy Court pertaining to solicitation of votes on this
Plan, Classes 5A-G and 6 A-G are impaired and shall be entitled to vote to
accept or reject this Plan.

 

B.     Classes Deemed to Accept the Plan. Classes 1 A-G, 2 A-G, 3 A-G and 4 A-G
are unimpaired by this Plan. Pursuant to section 1126(f) of the Bankruptcy Code,
Classes 1 A-G, 2 A-G, 3 A-G and 4 A-G are conclusively presumed to have accepted
this Plan, and the votes of Claimholders in Classes 1 A-G, 2 A-G, 3 A-G and 4
A-G will therefore not be solicited.

 

C.     Classes Deemed to Reject the Plan. Holders of Claims and Interests in
Classes 7A-G are not entitled to receive any distribution under the Plan on
account of their Claims and Interests. Pursuant to section 1126(g) of the
Bankruptcy Code, Classes 7A-G are impaired and are conclusively presumed to have
rejected this Plan, and the votes of Claimholders and Interestholders in Classes
7A-G therefore will not be solicited.

 

 

 
19

--------------------------------------------------------------------------------

 

 

D.     Nonconsensual Confirmation. If any impaired Class fails to accept this
Plan, the Debtors intend to request that the Bankruptcy Court confirm this Plan
pursuant to section 1129(b) of the Bankruptcy Code with respect to that Class.

 

ARTICLE 6
TREATMENT OF CLAIMS AGAINST MULTIPLE DEBTORS

 

A.     Joint Plan; Substantive Consolidation. The Plan is a joint plan, with all
rights to recover from the Available Assets to be governed by the terms of the
Plan. The Debtors will not pursue their intercompany claims against each other
as part of the Plan. If and only to the extent that the Bankruptcy Court finds
that it is necessary to effectuate the joint nature of the Plan, the Debtors
move as part of confirmation of the Plan that the Debtors be substantively
consolidated into a single entity for purposes of all actions under the Plan. In
such case, entry of the Confirmation Order shall constitute the approval,
pursuant to section 105(a) of the Bankruptcy Code, effective as of the Effective
Date, of the substantive consolidation of the Debtors for Plan purposes. The
Plan will provide for the same treatment of each class of claims on
confirmation, regardless of whether the Bankruptcy Court orders substantive
consolidation of the Estates. Under the Plan, (a) all assets and liabilities of
the Debtors shall be deemed merged so that all of the assets of all of the
Debtors shall be available to pay all of the liabilities of all of the Debtors
as if they were one company, (b) any obligation of any of the Debtors and all
guaranties thereof by or enforceable against any of the Debtors and any joint
and several liability of the Debtors shall be treated as though they were a
single obligation in the amount of the obligation of the primary obligor, (c)
any Claim or Claims filed or to be filed against any of the Debtors in
connection with any such obligation and any such guaranties or any such joint
and several liability shall be treated as though they were a single Claim in the
amount of the Claim against the primary obligor, (d) all such guaranties of the
Debtors shall be deemed eliminated and extinguished, (e) all Claims of any
Debtor against any other Debtor shall be cancelled and extinguished, and (f) no
distributions shall be made under the Plan on account of any Interests of any of
the Debtors in any of the other Debtors. Notwithstanding the occurrence of the
Effective Date and regardless of whether the Debtors are substantively
consolidated as part of this Plan, the Chapter 11 Cases of any Debtor entities
may be dismissed by order of the Bankruptcy Court and each such entity may be
excluded from this Plan. Nothing in this Article 6 shall augment or increase
(i) the property that constitutes collateral or any offset or similar right
securing any Claim or otherwise increase the secured portion of any Claim under
Bankruptcy Code section 506(a), or (ii) the allowable amount of any Allowed
Claim (including any Administrative Claim or Reclamation Claim). The Debtors
reserve the right to seek confirmation of the Plan, with or without substantive
consolidation, with any modifications that the Bankruptcy Court may order
related to the foregoing. Without limiting the generality of the foregoing, if
and to the extent that the Bankruptcy Court so orders, the holders of Claims
owed by multiple Debtors may receive a supplemental Claim under the Plan to
compensate them for the value of any additional recovery that would have
otherwise been available to them but for the provisions set forth in this
Article 6A.

 

 

 
20

--------------------------------------------------------------------------------

 

 

ARTICLE 7
MEANS FOR IMPLEMENTATION OF THE PLAN

 

A.     Implementation of Plan. The Debtors propose to implement and consummate
the Plan on and after the Effective Date.

 

B.     Liquidation of Estates. Prior to the Effective Date, the Debtors shall
continue to wind down their businesses subject to all applicable requirements of
the Bankruptcy Code and the Bankruptcy Rules. On and after the Effective Date,
the Estates shall be liquidated in accordance with this Plan, the Hancock
Administrative Budget and applicable law, and the operations of the Debtors
shall become the responsibility of the Responsible Person who shall thereafter
have responsibility for the management, control and operation thereof, and who
may use, acquire and dispose of property free of any restrictions of the
Bankruptcy Code or the Bankruptcy Rules. The Responsible Person shall act as
liquidating agent of and for the Estates from and after the Effective Date in
order to implement the terms of this Plan. The Responsible Person shall be both
authorized and obligated, as agent for and on behalf of the Estates, to take any
and all actions necessary or appropriate to implement this Plan or wind up the
Estates in accordance with applicable law, including any and all actions
necessary to (i) liquidate the Assets of the Debtors and the Estates, (ii)
investigate, prosecute, release, compromise and, if necessary, litigate, any
Right of Action on behalf of the Debtors and the Estates, (iii) defend, protect
and enforce any and all rights and interests of the Debtors and the Estates,
(iv) make any and all Distributions required or permitted to be made under this
Plan, (v) file any and all reports, requests for relief or opposition thereto,
(vi) dissolve the Debtors, terminate joint ventures, or otherwise wind up any
corporate entity owned by the Debtors and the Estates (vii) file post-Effective
Date reports as required pursuant to applicable statute or the Bankruptcy Court
and pay all statutory fees pursuant to Article 12.B hereof and (viii) pay any
and all claims, liabilities, losses, damages, costs and expenses incurred in
connection therewith or as a result thereof, including all fees and expenses of
his or her Professionals, the Debtors’ and the Post-Effective Date Committee’s
Professionals accruing from and after the Confirmation Date, to the extent such
payment of such amounts are included in the Hancock Administrative Budget, as
may be modified or amended by the Responsible Person following consultation with
the Post-Effective Date Committee, without any further application to the
Bankruptcy Court. Notwithstanding anything to the contrary herein, any
settlement, dismissal or other compromise of the Simplicity Litigation, the
Sykel Litigation, the Trilegiant Litigation or the Westlake Litigation shall be
subject to Bankruptcy Court approval following notice and a hearing, pursuant to
Bankruptcy Rule 9019 and all Post-Effective Date Major Settlements shall be
subject to Article 9.F hereof. The Responsible Person shall be authorized to
execute such documents and take such other action as is necessary to effectuate
this Plan and perform his or her duties as liquidating agent of and for the
Estates, including authorization to execute such documents and take such other
action on behalf of the Debtors. The Responsible Person shall also be authorized
to retain professionals and may incur any reasonable and necessary expenses (up
to the amounts set forth in the Hancock Administrative Budget) in the
performance of his or her duties as liquidating agent of and for the Estates.
    

 

 

 
21

--------------------------------------------------------------------------------

 

 

C.     Appointment of the Post-Effective Date Committee. Until the Effective
Date, the Creditors’ Committee shall continue in existence; provided, however,
that as of the Effective Date, the Creditors’ Committee shall be reconstituted
as the Post-Effective Date Committee and shall be comprised of one or more
members of the Creditors’ Committee which members shall be designated by the
Creditors’ Committee at least three (3) business days prior to the commencement
of the Confirmation Hearing. The Post-Effective Date Committee shall not include
any member of the Creditors’ Committee that is in litigation, in any state or
Federal court or other court of competent jurisdiction, that (i) has been
commenced as of March 8, 2017 and (ii) has not been finally adjudicated or
dismissed with prejudice, with or against any of the Debtors, including without
limitation litigation commenced prior to the Petition Date and adversary
proceedings in the Chapter 11 Cases, regardless of whether any litigation was
stayed as a result of the filing of Chapter 11 Cases. The Creditors’ Committee
members who are not members of the Post-Effective Date Committee shall be
released and discharged of and from all further authority, duties,
responsibilities and obligations related to and arising from their service as
Creditors’ Committee members. In the event of death or resignation of any member
of the Post-Effective Date Committee, the remaining members of the
Post-Effective Date Committee shall have the right to designate a successor from
among the holders of Allowed Class 6 Claims. If a Post-Effective Date Committee
member assigns its Claim in full or releases the Debtors from payment of the
balance of its Claim, such act shall constitute a resignation from the
Post-Effective Date Committee. Until a vacancy on the Post-Effective Date
Committee is filled, the Post-Effective Date Committee shall function in its
reduced number. Following all payments being made to the holders of Allowed
Unsecured Claims under the Plan, the Post-Effective Date Committee shall be
dissolved and the members thereof shall be released and discharged of and from
all further authority, duties, responsibilities and obligations related to and
arising from their service as Post-Effective Date Committee members, and the
retention or employment of the Committee’s attorneys and Professionals shall
terminate. The members of the Post-Effective Date Committee shall undertake
their duties as specified in this Plan. With respect to all conduct while acting
in such capacity, members of the Post-Effective Date Committee shall not assume
or be deemed to have assumed any liability to creditors, the Debtors, or any
other parties in interest in the Chapter 11 Cases and shall not be liable for
any acts or omissions while acting in that capacity, except for bad faith and
acts or omissions constituting malfeasance or gross negligence. The
Post-Effective Date Committee shall have the right to retain counsel or other
Professionals, which shall be paid reasonable fees and expenses by the Debtors.
With respect to conduct taken in such capacity, the Post-Effective Date
Committee shall benefit from each and every insurance policy obtained by or for
the benefit of the officers or employees of the Debtors. Such authorization and
benefits shall also extend to any, each and every successor, without reservation
or limitation. The Responsible Person shall consult with the Post-Effective Date
Committee, individually or collectively, concerning major decisions in the
Chapter 11 Cases no less frequently than quarterly. Each member of the
Post-Effective Date Committee shall recuse himself or herself from consultation
on any matter affecting the Claims or Rights of Action of such member of the
Post-Effective Date Committee or any person or entity with which such member of
the Post-Effective Date Committee is in any way affiliated. The Post-Effective
Date Committee, and its individual members, shall not be entitled to (i) receive
material protected from disclosure by the attorney/client privilege, work
product doctrine or other applicable privilege, except to the extent that
receipt of such information is necessary, as reasonably determined by the
Responsible Person, to carry out the duties of the Post-Effective Date Committee
under the Plan, (ii) direct the Responsible Person, whose independent judgment
and ability to act is expressly preserved except as set forth herein, (iii) make
contractual commitments or take any action that would bind the Debtors or the
Estates or (iv) receive compensation from the Debtors or the Estates for their
service as members of the Post-Effective Date Committee. Distributions on
account of scheduled or timely filed and allowed Claims shall not be considered
compensation pursuant to this provision. Nothing set forth herein shall prohibit
or limit the Responsible Person’s ability to consult with creditor
representatives other than the members of the Post-Effective Date Committee, and
the Responsible Person may consult with and seek advice from any creditors,
whether individually or collectively, and in such manner that the Responsible
Person deems appropriate.

 

 

 
22

--------------------------------------------------------------------------------

 

 

D.     Rights and Duties of the Post-Effective Date Committee. As of the
Effective Date, the Post-Effective Date Committee shall:

 

(i) have the right to make and file objections to Claims and to withdraw such
objections;  

 

(ii) have the right, jointly with the Responsible Person, to review and approve
settlements and proposed releases or abandonment of Rights of Action by the
Debtors where the amount in controversy exceeds $250,000, or the sale of the
Debtors’ Assets in which the gross proceeds from a sale transaction exceed
$200,000. All Post-Effective Date Major Settlements shall be subject to Article
9.F of this Plan. The Responsible Person or Post-Effective Date Committee, as
the case may be, shall provide counsel for the other of the Post-Effective Date
Committee or the Responsible Person with twenty-one (21) days’ written notice of
any proposed settlement, release or abandonment of Rights of Action in which the
amount in controversy exceeds $250,000 or sale of Assets in which the gross
proceeds from a sale transaction exceed $200,000. If no objection is served on
the Responsible Person or Post-Effective Date Committee, as the case may be,
within twenty-one (21) days following the date of such notice, the
Post-Effective Date Committee or Responsible Person, as the case may be, shall
be deemed to have consented to such settlement, release, abandonment or sale.
The Post-Effective Date Committee and the Responsible Person will consult in
good faith before selling an Asset, settling or abandoning a Right of Action
or filing a claim related to a Right of Action.  If there is ultimately no
agreement between the two, then the Responsible Person shall have the right to
ask the Bankruptcy Court to approve his or her proposed course of action and
the Bankruptcy Court shall authorize the same if it is in the best interests of
the Estates;

 

(iii) have the right to retain professionals; and

 

(iv) perform such additional functions as may be agreed to by the Responsible
Person, are provided for in the Confirmation Order, or provided for by further
Order of the Court entered after the Effective Date.

 

E.     Appointment of Responsible Person, Financial Advisor, and Litigation
Counsel. The Responsible Person shall be appointed jointly by the Debtors and
the Creditors’ Committee, subject to Bankruptcy Court approval. Upon the
Effective Date, the Responsible Person shall be deemed elected and appointed by
all requisite action under law as the sole board-appointed officer,
shareholder-appointed director and (with respect to Debtor entities that are
limited liability companies) manager for each of the Debtors and for all
subsidiaries of the Debtors for all purposes and in all respects, with all
necessary and appropriate power to act for, on behalf of and in the name of each
of the Debtors and their respective subsidiaries, with the same power and effect
as if each of his or her actions in furtherance of his or her duties as
Responsible Person and as a board-appointed officer, shareholder-appointed
director and (with respect to Debtor entities that are limited liability
companies) manager for each of the Debtors and for all subsidiaries of the
Debtors were explicitly authorized by the appropriate board of directors or
shareholders, including without limitation the power to open, close and manage
bank accounts, enter into business transactions within or without the ordinary
course of business and authorize and benefit from any insurance policies and
rights of indemnification, commence and pursue dissolution or winding up
proceedings for any of the Debtors or their respective subsidiaries, to the
extent necessary or appropriate, and to take any and all actions and execute all
documents and instruments as may be necessary or appropriate in connection with
such dissolution, winding up, bankruptcy or insolvency proceedings, subject only
to the responsibilities and requirements imposed upon the Debtors by this Plan,
the Bankruptcy Code and other applicable law, with such appointment deemed
effective as of the Effective Date. The Responsible Person shall retain Marchese
pursuant to the Marchese Retention Agreement as financial advisor to assist in
managing the winddown of the Estates and Litigation Counsel to serve as counsel
in connection with the Sykel Litigation and any litigation or contested matter
involving members of the Post-Effective Date Committee. The Responsible Person
may be removed for Cause by order of the Bankruptcy Court following notice
(including without limitation a noticed motion filed by the Post-Effective Date
Committee) and a hearing. As used in this Article 7.E, “Cause” shall be a
judicial determination that the Responsible Person has engaged in willful
misconduct, gross negligence or fraud or has otherwise materially and
substantially failed to discharge the Responsible Person’s duties pursuant to
this Plan, and such material and substantial failure has continued for sixty
(60) days following the Responsible Person’s receipt of written notice (such
notice to be concurrently served on the Debtors) specifically asserting such
failures. If the Responsible Person is removed pursuant to this Article 7.E, or
if the Responsible Person is unwilling or unable to continue to serve, the
Bankruptcy Court shall appoint a successor Responsible Person in consultation
with, and soliciting the recommendation of, the Post-Effective Date Committee.
With respect to all conduct taken while acting in their respective capacities
under this Plan, the Responsible Person shall benefit from each and every
insurance policy obtained by or for the benefit of the officers or employees of
any of the Debtors. Such authorization and benefits shall also extend to any,
each and every successor, without reservation or limitation.

 

 

 
23

--------------------------------------------------------------------------------

 

 

F.     Liability, Indemnification. The Responsible Person, Marchese, the
Post-Effective Date Committee and all of their respective designees, employees
or professionals or any duly designated agent or representative of the
Responsible Person, Marchese, the Post-Effective Date Committee, or their
respective employees, shall not be liable for the act or omission of any other
member, designee, agent or representative of the Responsible Person, Marchese or
the Post-Effective Date Committee, nor shall they be liable for any act or
omission taken or omitted to be taken in their respective capacities, including
as a board-appointed officer, shareholder-appointed director and (with respect
to Debtor entities that are limited liability companies) manager for each of the
Debtors and for all subsidiaries of the Debtors, other than acts or omissions
resulting from willful misconduct, gross negligence or fraud. The Responsible
Person and the Post-Effective Date Committee may, in connection with the
performance of their functions, and in their sole and absolute discretion,
consult with attorneys, accountants, financial advisors and agents, and shall
not be liable for any act taken, omitted to be taken, or suffered to be done,
each in reasonable reliance upon the advice or opinions rendered by such
persons. Notwithstanding such authority, the Responsible Person and the
Post-Effective Date Committee shall not be under any obligation to consult with
attorneys, accountants, financial advisors or agents, and their determination
not to do so shall not result in the imposition of liability, unless such
determination is based on willful misconduct, gross negligence or fraud. The
Debtors and the Estates shall indemnify and hold harmless the Responsible
Person, Marchese and the Post-Effective Date Committee and their designees and
professionals, and all duly designated agents and representatives thereof (in
their capacity as such), from and against and in respect of all liabilities,
losses, damages, claims, costs and expenses, including, but not limited to
attorneys’ fees and costs arising out of or due to such actions or omissions, or
consequences of their actions or omissions with respect or related to the
performance of their duties or the implementation or administration of this
Plan; provided, however, that no such indemnification will be made to such
persons for such actions or omissions if a court of competent jurisdiction has
determined by final order that the challenged conduct occurred as a result of
willful misconduct, gross negligence or fraud.

 

 

 
24

--------------------------------------------------------------------------------

 

 

G.     Corporate Action. On the Effective Date, the matters under this Plan
involving or requiring corporate action of the Debtors, including, but not
limited to, actions requiring a vote or other approval of the board of
directors, shareholders or members and execution of all documentation incident
to this Plan, shall be deemed to have been authorized by the Confirmation Order
and to have occurred and be in effect from and after the Effective Date without
any further action by the Bankruptcy Court or the officers, directors or (with
respect to Debtor entities that are limited liability companies) manager for
each of the Debtors and for all subsidiaries of the Debtors.    

 

H.     Continued Corporate Existence; Dissolution of the Debtors. The Board of
Directors shall be reconstituted on the Effective Date as provided in Article
7.E hereof and shall consist solely of the Responsible Person. From and after
the Effective Date, one or more of the Debtors shall remain in existence for the
purpose of liquidating and winding up the Estates. As soon as practicable after
the liquidation and the winding up of the Estates and the completion of
distributions under this Plan, the Responsible Person shall file a certificate
of dissolution in the applicable state of incorporation for each of the Debtors
and the Debtors shall dissolve and cease to exist. Notwithstanding the
occurrence of the Effective Date and regardless of whether the Debtors are
substantively consolidated as part of this Plan, the Chapter 11 Cases of any
Debtor entities may be dismissed by order of the Bankruptcy Court and each such
entity may be excluded from this Plan. To the extent that the Debtors may be
substantively consolidated as part of this Plan, the cases related to certain
Estates may be closed prior to completion of distributions.

 

I.     Saturday, Sunday or Legal Holiday. If any payment or act under this Plan
is required to be made or performed on a date that is not a Business Day, then
the making of such payment or the performance of such act may be completed on
the next succeeding Business Day, but shall be deemed to have been completed as
of the required date.

 

J.     Preservation of All Rights of Action. Except as otherwise provided in
this Plan or in any contract, instrument, release or agreement entered into in
connection with this Plan, in accordance with section 1123(b) of the Bankruptcy
Code, all claims, causes or Rights of Action that the Debtors or the Estates may
have against any person or entity will be preserved, including without
limitation any and all Rights of Action the Debtors, the Estates or other
appropriate party in interest may assert under Chapters 5 and 7 of the
Bankruptcy Code, including without limitation sections 502, 510, 522(f), 522(h),
542, 543, 544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of the Bankruptcy
Code. Subject to the preceding sentence, the Responsible Person following
consultation with the Post-Effective Date Committee will determine whether to
bring, settle, release, compromise or enforce such claims, causes or Rights of
Action, and will not be required to seek further approval of the Bankruptcy
Court for such actions. The Responsible Person shall not be required to consult
with any Post-Effective Date Committee member whose Claim is the subject of any
such claims, causes or Rights of Action (including without limitation a
Preference Action) by the Debtors or the Estates, and such Post-Effective Date
Committee member shall recuse himself or herself from any discussion with the
Responsible Person with respect thereto.

 

 

 
25

--------------------------------------------------------------------------------

 

 

ARTICLE 8
EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

A.     Assumed and Rejected Contracts and Leases. Except as otherwise provided
in this Plan, each executory contract and unexpired lease as to which any of the
Debtors is a party, including without limitation (y) any guaranties by any of
the Debtors with respect to real estate leases and businesses of the Debtors,
and (z) any obligations under leases assigned or subleased by the Debtors prior
to the Petition Date (or agreements providing for the guarantee of the payment
of rent or performance thereunder), shall be deemed automatically rejected in
accordance with the provisions and requirements of sections 365 and 1123 of the
Bankruptcy Code on the Effective Date, unless such executory contract or
unexpired lease (i) shall have been previously assumed or rejected by the
Debtors by order of the Bankruptcy Court, (ii) is the subject of a motion to
assume or reject pending on or before the Effective Date or (iii) is otherwise
assumed pursuant to the terms of this Plan including, without limitation that
certain Schedule of Assumed Contracts set forth as Exhibit B to this Plan. Entry
of the Confirmation Order by the Bankruptcy Court shall constitute approval of
the rejections contemplated by this Plan pursuant to sections 365 and 1123 of
the Bankruptcy Code as of the Effective Date. Notwithstanding anything contained
in this Plan to the contrary, this Plan shall constitute a motion to assume the
executory contracts set forth in Exhibit B to this Plan. Subject to the
occurrence of the Effective Date, the entry of the Confirmation Order shall
constitute approval of such assumption pursuant to section 365(a) of the
Bankruptcy Code and a finding by the Bankruptcy Court that each such assumption
is in the best interest of the Debtors, the Estates and all parties in interest
in the Chapter 11 Cases. Unless otherwise determined by the Bankruptcy Court
pursuant to a Final Order or agreed to by the parties thereto prior to the
Effective Date, no payments are required to cure any defaults of any of the
Debtors existing as of the Confirmation Date with respect to each such executory
contract set forth in Exhibit B to this Plan. To the extent that the Bankruptcy
Court determines otherwise with respect to any executory contract, the Debtors
reserve the right to seek rejection of such executory contract or seek other
available relief. The Estates reserve the right to assert that any property
interest is an Asset of the Estates and is not subject to assumption or
rejection as an executory contract. The Plan shall not affect contracts that
have been assumed and assigned by order of the Bankruptcy Court prior to the
Confirmation Date.      

 

B.     Rejection Damages Bar Date. If a Claim arises from the rejection of any
executory contract or unexpired lease (including claims under section 365(d)(3)
of the Bankruptcy Code), then such Claim shall be barred and not be enforceable
against any of the Debtors or the Estates or such entities’ properties unless a
proof of claim asserting such Claim is filed with the Bankruptcy Court and
served on the Debtors within thirty (30) days after the Effective Date or such
earlier date previously set by order of the Bankruptcy Court. Unless otherwise
ordered by the Bankruptcy Court, all such Claims arising from the rejection of
executory contracts shall be treated as General Unsecured Claims under this
Plan.

 

C.     Insurance Policies. To the extent that any or all of the insurance
policies set forth in Exhibit A to this Plan are considered to be executory
contracts, then notwithstanding anything contained in this Plan to the contrary,
this Plan shall constitute a motion to assume the insurance policies set forth
in Exhibit A to this Plan. Subject to the occurrence of the Effective Date, the
entry of the Confirmation Order shall constitute approval of such assumption
pursuant to section 365(a) of the Bankruptcy Code and a finding by the
Bankruptcy Court that each such assumption is in the best interest of the
Debtors, the Estates and all parties in interest in the Chapter 11 Cases. Unless
otherwise determined by the Bankruptcy Court pursuant to a Final Order or agreed
to by the parties thereto prior to the Effective Date, no payments are required
to cure any defaults of any of the Debtors existing as of the Confirmation Date
with respect to each such insurance policy set forth in Exhibit A to this Plan.
To the extent that the Bankruptcy Court determines otherwise with respect to any
insurance policy, the Debtors reserve the right to seek rejection of such
insurance policy or other available relief.

 

 

 
26

--------------------------------------------------------------------------------

 

  

ARTICLE 9
PROVISIONS GOVERNING DISTRIBUTIONS AND CLAIMS ADMINISTRATION

 

A.     Hancock Senior Claims Reserve and Hancock Administrative Fund. Prior to
making any distribution on account of Allowed General Unsecured Claims, the
Debtors shall establish (i) the Hancock Senior Claims Reserve and (ii) the
Hancock Administrative Fund. In addition, the Responsible Person shall manage a
Disputed Claims Reserve for the treatment of Disputed Claims other than
Administrative Claims. The Debtors shall deposit from the Available Assets into
the Disputed Claims Reserve an amount equal to the Pro Rata Share of the
Distribution allocable to Disputed Claims, as if such claims were Allowed Claims
as and to the extent provided herein. The Disputed Claims Reserve shall be held
in trust by the Responsible Person for the benefit of holders of Allowed Claims
whose Distributions are unclaimed and the holders of such Disputed Claims
pending a determination of such claimants’ entitlement thereto pursuant to the
terms of this Plan. After the Effective Date, the Responsible Person shall make
distributions to the holders of Allowed Senior Claims which become Allowed after
the Effective Date from the Hancock Senior Claims Reserve. Any amounts remaining
in (i) the Hancock Senior Claims Reserve after payment of all Allowed Senior
Claims, (ii) the Disputed Claims Reserve and (iii) the Hancock Administrative
Fund after payment of all costs and expenses of liquidating and administering
the Estates shall be distributed to the holders of other Claims as soon as
practicable and in accordance with the provisions of this Plan. The amount of
the Hancock Senior Claims Reserve shall be established by the Debtors in
consultation with the Committee. The Bankruptcy Court shall have the authority
to determine the amount of the Hancock Senior Claims Reserve to the extent of
any dispute related thereto. In the case of any Claim based upon disputed
ownership of an asset (including any Disputed Consignment Claim) or any other
Claims subject to litigation, the Cash amount reserved shall not exceed the net
cash proceeds received by the Debtors from the disposition of the assets in
dispute (after accounting for the Debtors’ contractual share and cost of sales)
unless the Bankruptcy Court orders otherwise by Final Order.

 

B.     Responsible Person as Disbursing Agent. The Responsible Person shall make
all distributions required under this Plan except with respect to a holder of a
Claim whose distribution is governed by an agreement and is administered by a
Servicer, which distributions shall be deposited with the appropriate Servicer,
who shall deliver such distributions to the holders of Claims in accordance with
the provisions of this Plan and the terms of the governing agreement; provided,
however, that if any such Servicer is unable to make such distributions, the
Responsible Person, with the cooperation of such Servicer, shall make such
distributions. The Responsible Person shall serve without bond in connection
with his or her obligations under this Plan. The appointment of the Responsible
Person as disbursing agent shall be approved by the Bankruptcy Court in
accordance with this Plan and confirmed by the Bankruptcy Court as part of the
Confirmation Order. The fees and expenses incurred by any of the Debtors and/or
the Responsible Person in connection with his, her or its duties hereunder shall
be paid from the Hancock Administrative Fund.

 

 

 
27

--------------------------------------------------------------------------------

 

 

C.     Time and Manner of Distributions. Except as otherwise provided in this
Plan or ordered by the Bankruptcy Court, distributions with respect to Claims
that, on the Effective Date, are Allowed Claims, shall be made on or as promptly
as practicable after the Effective Date, subject to the discretion of the
Responsible Person. Distributions with respect to or as a result of Claims that
become Allowed Claims after the Effective Date shall be made as soon as
practicable after such Claim becomes an Allowed Claim subject to the other terms
of this Plan, subject to the discretion of the Responsible Person. At the option
of the Responsible Person, monetary distributions may be made in Cash, by wire
transfer or by a check drawn on a domestic bank. Notwithstanding any other
provision hereof, if any portion of a Claim is a Disputed Claim, no payment or
distribution shall be made to the holder on account of such portion of the Claim
that constitutes a Disputed Claim unless and until such Disputed Claim becomes
Allowed. Nothing contained herein, however, shall be construed to prohibit or
require payment or distribution on account of any undisputed portion of a Claim
and, when only a portion of a Claim is disputed, interim or partial
distributions may be made with respect to the portion of such Claim that is not
disputed, in the discretion of the Responsible Person following consultation
with the Post-Effective Date Committee. The Responsible Person is not obligated
to make a final Distribution if, in consultation with the Post-Effective Date
Committee, he or she determines that there are insufficient Available Assets to
make a cost-efficient Distribution, taking into account the size of the
Distribution to be made and the number of recipients of such Distribution, in
which event such funds, in the Responsible Person’s discretion following
consultation with the Post-Effective Date Committee, will be donated to a
reputable charitable organization.

 

D.     Delivery of Distributions. Distributions to Allowed Claimholders shall be
made by the Responsible Person or the appropriate Servicers (a) at the addresses
set forth on the proofs of claim filed by such Claimholders (or at the last
known addresses of such Claimholder if no motion requesting payment or proof of
claim is filed or the Debtors have been notified in writing of a change of
address), (b) at the addresses set forth in any written notices of address
changes delivered to the Responsible Person after the date of any related proof
of claim, (c) at the addresses reflected in the Schedules if no proof of claim
has been filed and the Responsible Person has not received a written notice of a
change of address or (d) in the case of a Claimholder whose Claim is governed by
an agreement or administered by a Servicer, at the addresses contained in the
official records of such Servicer. All distributions to Holders of Senior
Subordinated Note Claims shall be governed by the Indenture. Notwithstanding any
provisions in this Plan to the contrary, the Indenture will continue in effect
to the extent necessary to allow the Indenture Trustee to (i) receive and make
distributions pursuant to this Plan on account of the Allowed Claims of Holders
of the Senior Subordinated Notes, (ii) exercise its charging lien against any
such distributions and (iii) seek compensation and reimbursement for reasonable
fees and expenses incurred in making such distributions.

 

E.     Undeliverable Distributions. If a Claimholder’s distribution is returned
as undeliverable, no further distributions to such Claimholder shall be made
unless and until the Responsible Person or the appropriate Servicer is notified
of such Claimholder’s then current address, at which time all missed
distributions shall be made to such Claimholder without interest. Amounts in
respect of undeliverable distributions shall be returned to the Responsible
Person. All funds or other undeliverable distributions returned to the
Responsible Person and not claimed within six (6) months of return shall be with
respect to Claims in Classes 6 A-F distributed to the other creditors of Classes
6 A-F in accordance with the provisions of the Plan applicable to distributions
to that Class.

 

 

 
28

--------------------------------------------------------------------------------

 

 

F.     Claims Administration Responsibility.

 

1.     Reservation of Rights to Object to Claims. Unless a Claim is specifically
Allowed pursuant to or under this Plan, or otherwise Allowed prior to or after
the Effective Date, the Debtors, the Responsible Person and the Post-Effective
Date Committee reserve any and all objections to any and all Claims and motions
or requests for the payment of Claims, whether administrative expense, secured
or unsecured, including without limitation any and all objections to the
validity or amount of any and all alleged Administrative Claims, Priority Tax
Claims, Other Priority Claims, Other Secured Claims, liens and security
interests, whether under the Bankruptcy Code, other applicable law or contract.
The Debtors’ failure to object to any Claim in the Chapter 11 Cases shall be
without prejudice to the Responsible Person’s and/or the Post-Effective Date
Committee’s right to contest or otherwise defend against such Claim in the
Bankruptcy Court when and if such Claim is sought to be enforced by the holder
of the Claim.

 

2.     Objections to Claims and Post-Effective Date Major Settlements. Prior to
the Effective Date, the Debtors shall be responsible for pursuing any objection
to the allowance of any Claim. From and after the Effective Date, the
Responsible Person will retain responsibility for administering, disputing,
objecting to, compromising or otherwise resolving and making distributions (if
any) with respect to all Claims. Nothing herein limits the right of any other
party in interest to file an objection to a Claim, but the Debtors and the
Responsible Person shall have final authority to settle or otherwise resolve any
such objection as provided herein. As a condition to the validity and
effectiveness of any Post-Effective Date Major Settlement (including without
limitation allowance of Senior Claims), the Responsible Person shall file a
notice in the Chapter 11 Cases that provides fifteen (15) days’ written notice
of such proposed Post-Effective Date Major Settlement. If no objection is filed
and/or served on the Responsible Person within fifteen (15) days following the
filing date of such notice, all parties in interest shall be deemed to have
consented to such Post-Effective Date Major Settlement. If an objection to any
such Post-Effective Date Major Settlement is timely filed, and the objection
cannot be consensually resolved, the Bankruptcy Court shall adjudicate the
matter. Any party in interest shall have standing to object to any
Post-Effective Date Major Settlement.

 

3.     Filing Claims Objections. An objection to a Claim shall be deemed
properly served on the Claimholder if the Debtors, the Responsible Person or the
Post-Effective Date Committee effect service by any of the following methods:
(i) in accordance with Federal Rule of Civil Procedure 4, as modified and made
applicable by Bankruptcy Rule 7004; (ii) to the extent counsel for a Claimholder
is unknown, by first class mail, postage prepaid, on the signatory on the proof
of claim or interest or other representative identified on the proof of claim or
interest or any attachment thereto or (iii) by first class mail, postage
prepaid, on any counsel that has appeared on the behalf of the Claimholder in
the Chapter 11 Cases.

 

4.     Determination of Claims. Except as otherwise agreed by the Debtors, any
Claim as to which a proof of claim or motion or request for payment was timely
filed in the Chapter 11 Cases may be determined and liquidated pursuant to (i)
an order of the Bankruptcy Court or (ii) applicable non-bankruptcy law (which
determination has not been stayed, reversed or amended and as to which
determination (or any revision, modification or amendment thereof) the time to
appeal or seek review or rehearing has expired and as to which no appeal or
petition for review or rehearing was filed or, if filed, remains pending), and
shall be deemed in such liquidated amount and satisfied in accordance with this
Plan. Nothing contained in this Article 9.F. shall constitute or be deemed a
waiver of any claim, right, or Rights of Action that the Debtors or the
Responsible Person may have against any Person in connection with or arising out
of any Claim or Claims, including without limitation any rights under Section
157(b) of title 28 of the United States Code.

 

 

 
29

--------------------------------------------------------------------------------

 

 

G.     Procedures for Treating and Resolving Disputed and Contingent Claims.

 

1.     No Distributions Pending Allowance. No payments or distributions will be
made with respect to all or any portion of a Disputed Claim unless and until all
objections to such Disputed Claim have been settled or withdrawn or have been
determined by a Final Order, and the Disputed Claim has become an Allowed Claim;
provided, however, that in the event that only a portion of such Claim is an
Allowed Claim, the Responsible Person may make, in his or her discretion, a
distribution pursuant to this Plan on account of the portion of such Claim that
becomes an Allowed Claim.

 

2.     Claim Estimation. The Debtors or the Responsible Person (following
consultation with the Post-Effective Date Committee) may request estimation or
limitation of any Disputed Claim that is contingent or unliquidated pursuant to
section 502(c) of the Bankruptcy Code; provided, however, that the Bankruptcy
Court shall determine (i) whether such Disputed Claims are subject to estimation
pursuant to section 502(c) of the Bankruptcy Code and (ii) the timing and
procedures for such estimation proceedings, if any. The Responsible Person shall
not be required to consult with any Post-Effective Date Committee member whose
Claim is the subject of a request for estimation or limitation, and such
Post-Effective Date Committee member shall recuse himself or herself from any
discussion with the Responsible Person with respect thereto.

 

H.     Setoffs and Recoupments. The Responsible Person (following consultation
with the Post-Effective Date Committee) may, but shall not be required to, set
off against or recoup from the payments to be made pursuant to this Plan with
respect to any Claim, and the payments or other distributions to be made
pursuant to this Plan in respect of such Claim, claims of any nature whatsoever
that the Debtors may have against such Claimholder; provided, however, that
neither the failure to do so nor the allowance of any Claim hereunder shall
constitute a waiver or release by the Debtors or the Responsible Person of any
such claim that the Debtors or the Responsible Person may have against such
Claimholder. The Responsible Person shall not be required to consult with any
Post-Effective Date Committee member whose Claim is the subject of a setoff or
recoupment, and such Post-Effective Date Committee member shall recuse himself
or herself from any discussion with the Responsible Person with respect thereto.

 

I.     Allowance of Claims Subject to Bankruptcy Code Section 502(d). Allowance
of Claims shall be in all respects subject to the provisions of section 502(d)
of the Bankruptcy Code.

 

 

 
30

--------------------------------------------------------------------------------

 

 

J.     Cancellation of Existing Stock and Interests. On the Effective Date, (a)
the Existing Stock, Interests and any other note, bond, indenture, or other
instrument or document evidencing or creating any indebtedness or obligation of
or ownership interest in the Debtors will be cancelled and (b) the obligations
of, Claims against, and/or Interests in the Debtors under, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws,
or certificate or articles of incorporation or similar documents governing the
Existing Stock, Interests and any other note, bond, indenture, or other
instrument or document evidencing or creating any indebtedness or obligation of
the Debtors will be released and discharged, and the holders thereof shall have
no rights against the Debtors, the Responsible Person or the Estates, and such
instruments shall evidence no such rights, except the right to receive the
distributions provided for in this Plan. The Debtors’ certificates of
incorporation will include a provision prohibiting the issuance of any
non-voting equity securities, and will otherwise comply with sections 1123(a)(6)
and (7) of the Bankruptcy Code. The charter will further provide for the
issuance of one share of stock. This share will be issued to the Responsible
Person, who will hold such share in trust for the benefit of the holders of
Allowed Claims. The Responsible Person shall have the ability to vote the
Debtors’ post-Effective Date Interests through his or her possession and voting
control of the post-Effective Date stock, provided that the Indenture will
continue in effect to the extent necessary to allow the Indenture Trustee to (i)
receive and make distributions pursuant to the Plan on account of the Allowed
Claims of Holders of the Notes, (ii) exercise its charging lien against any such
distributions and (iii) seek compensation and reimbursement for reasonable fees
and expenses incurred in making such distributions.

 

K.     No Interest on Claims. Unless otherwise specifically provided for in this
Plan, Confirmation Order or a postpetition agreement in writing between the
Debtors and a Claimholder, postpetition interest shall not accrue or be paid on
Claims, and no Claimholder shall be entitled to interest accruing on or after
the Petition Date on any Claim. In addition, and without limiting the foregoing,
interest shall not accrue on or be paid on any Disputed Claim in respect of the
period from the Effective Date to the date a final distribution is made when and
if such Disputed Claim or becomes an Allowed Claim.

 

L.     Surrender of Cancelled Instruments. As a condition precedent to receiving
any distribution on account of its Allowed Claims, each record Holder of a
Noteholder Prepetition Claim shall be deemed to have surrendered the
certificates or other documentation underlying each such Claim, and all such
surrendered certificates and other documentation shall be deemed to be canceled,
except to the extent otherwise provided herein.

 

M.     Withholding Taxes. The Responsible Person shall be entitled to deduct any
federal, state or local withholding taxes from any payments under this Plan. As
a condition to making any distribution under this Plan, the Responsible Person
may require that the holder of an Allowed Claim provide such holder’s taxpayer
identification number and such other information and certification as the
Responsible Person may deem necessary to comply with applicable tax reporting
and withholding laws. 

 

 

 
31

--------------------------------------------------------------------------------

 

 

ARTICLE 10
EFFECTS OF PLAN CONFIRMATION

 

A.     Injunction. Except as otherwise expressly provided in this Plan or in the
Confirmation Order, and except in connection with the enforcement of the terms
of this Plan or any documents provided for or contemplated in this Plan, all
entities who have held, hold, or may hold Claims against or Interests in the
Debtors or the Estates that arose prior to the Effective Date are permanently
enjoined from: (a) commencing or continuing in any manner, directly or
indirectly, any action or other proceeding of any kind against the Debtors, the
Responsible Person, or the Estates, or any property of the Debtors, the
Responsible Person, or the Estates, with respect to any such Claim or Interest;
(b) the enforcement, attachment, collection, or recovery by any manner or means,
directly or indirectly, of any judgment, award, decree, or order against the
Debtors, the Responsible Person, or the Estates, or any property of the Debtors,
the Responsible Person, or the Estates, with respect to any such Claim or
Interest; (c) creating, perfecting or enforcing, directly or indirectly, any
Lien or encumbrance or any kind against the Debtors, the Responsible Person, or
the Estates, or any property of the Debtors, the Responsible Person, or the
Estates, with respect to any such Claim or Interest; (d) asserting, directly or
indirectly, any setoff, or recoupment of any kind against any obligation due the
Debtors, the Responsible Person, or the Estates, or any property of the Debtors,
the Responsible Person, or the Estates, with respect to any such Claim or
Interest, unless approved by the Bankruptcy Court (including without limitation
obtaining such Bankruptcy Court approval at the time of adjudication of the
related action); and (e) any act, in any manner, in any place whatsoever, that
does not conform to or comply with the provisions of this Plan with respect to
such Claim or Interest. Without limiting the foregoing, the automatic stay
provided under Bankruptcy Code section 362(a) shall remain in effect, subject to
Article 10.D hereof. Nothing contained in this Article 10.A. shall prohibit the
holder of a timely-filed proof of Claim or Interest from litigating its right to
seek to have such Claim or Interest declared an Allowed Claim or Interest and
paid in accordance with the distribution provisions of this Plan, or enjoin or
prohibit the interpretation or enforcement by the holder of such Claim or
Interest of any of the obligations of the Debtors or the Responsible Person
under this Plan. The Confirmation Order shall also constitute an injunction
enjoining any Person from enforcing or attempting to enforce any Right of Action
against any present or former shareholder, director, officer, employee,
attorney, or agent of the Debtors based on, arising from or related to any
failure to pay, or make provision for payment of, any amount payable with
respect to any Priority Tax Claim on which the payments due under Article 3.E.
of this Plan have been made or are not yet due under Article 3.E. of this Plan.

 

B.     Exculpation and Limitation of Liability. The Debtors, the Creditors’
Committee in its capacity as such, the Post-Effective Date Committee in its
capacity as such, and any such parties’ respective present or former members,
officers, directors, employees, advisors, attorneys, representatives, financial
advisors, investment bankers, or agents, who served on or after the Petition
Date, and any of such parties’ successors and assigns, shall not have or incur
any claim, obligation, Rights of Action, or liability to one another or to any
Claimholder or Interestholder, or any other party in interest, or any of their
respective agents, employees, representatives, financial advisors, attorneys, or
affiliates, or any of their successors or assigns, for any act or omission in
connection with, relating to, or arising out of the Debtors’ Chapter 11 Cases,
negotiation and filing of this Plan, filing the Chapter 11 Cases, the pursuit of
confirmation of this Plan, the consummation of this Plan, or the administration
of this Plan or the property to be distributed under this Plan, except for their
willful misconduct or gross negligence and except with respect to obligations
arising under confidentiality agreements, joint interest agreements, and
protective orders entered during the Chapter 11 Cases, and in all respects shall
be entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities under this Plan.

 

 

 
32

--------------------------------------------------------------------------------

 

 

C.     Pension Plan Fiduciary Liability. Notwithstanding anything herein to the
contrary, neither this Plan nor the Confirmation Order shall release any
non-Debtor party from fiduciary liability pursuant to applicable law with
respect to the Pension Plan.

 

D.     Term of Injunctions or Stays. Unless otherwise provided herein or in the
Confirmation Order, all injunctions or stays provided for in the Chapter 11
Cases under section 105 or 362 of the Bankruptcy Code, this Plan, or otherwise,
and extant on the Confirmation Date, shall remain in full force and effect until
the later of (i) closing of the Chapter 11 Cases or (ii) the dissolution of all
of the Debtors. Rights of setoff and recoupment of any Person are preserved for
the purpose of asserting such rights as a defense to any Claim or Right of
Action of the Debtors or their Estates, as applicable, and regardless of whether
such Person is the Holder of an Allowed Claim.

 

ARTICLE 11
CONDITIONS PRECEDENT

 

A.     Conditions to the Effective Date. This Plan shall not become effective
unless and until each of the following conditions shall have been satisfied in
full in accordance with the provisions specified below:

 

1.     The Bankruptcy Court shall have approved by Final Order a disclosure
statement with respect to this Plan in form and substance acceptable to the
Debtors following consultation with the Creditors’ Committee.

 

2.     The Confirmation Order shall be in form and substance acceptable to the
Debtors following consultation with the Creditors’ Committee.

 

3.     The Confirmation Order shall have been entered by the Bankruptcy Court
and shall not be subject to any stay of effectiveness, the Confirmation Date
shall have occurred and no request for revocation of the Confirmation Order
under section 1144 of the Bankruptcy Code shall have been made, or, if made,
shall remain pending.

 

4.     The Hancock Senior Claims Reserve and the Hancock Administrative Fund
shall have been established in accordance with the terms of this Plan.

 

5.     The appointment of the Responsible Person and Marchese shall have been
confirmed by order of the Bankruptcy Court.

 

6.     The Effective Date shall occur by no later than September 30, 2017.

 

B.     Revocation, Withdrawal or Non-Consummation of Plan. If after the
Confirmation Order is entered, each of the conditions to effectiveness has not
been satisfied or duly waived on or by forty-five (45) days after the
Confirmation Date, then upon motion by the Debtors or the Creditors’ Committee,
the Confirmation Order may be vacated by the Bankruptcy Court; provided,
however, that notwithstanding the filing of such a motion, the Confirmation
Order shall not be vacated if each of the conditions to effectiveness is either
satisfied or duly waived before the Bankruptcy Court enters an order granting
the relief requested in such motion. As used in the preceding sentence, a
condition to effectiveness may only be waived by a writing executed by the
Debtors. If the Confirmation Order is vacated pursuant to this Article 11.B.,
this Plan shall be null and void in all respects, and nothing contained in this
Plan shall (i) constitute a waiver or release of any Claims against or Interests
in the Debtors, (ii) prejudice in any manner the rights of the holder of any
Claim against or Interest in the Debtors or (iii) prejudice in any manner the
rights of the Debtors in the Chapter 11 Cases.

 

 

 
33

--------------------------------------------------------------------------------

 

 

ARTICLE 12
ADMINISTRATIVE PROVISIONS

 

A.     Retention of Jurisdiction. This Plan shall not in any way limit the
Bankruptcy Court’s post-confirmation jurisdiction as provided under the
Bankruptcy Code. Pursuant to sections 105(a) and 1142 of the Bankruptcy Code,
the Bankruptcy Court shall retain and have exclusive jurisdiction (to the extent
granted by applicable law, including any provisions permitting mandatory or
discretionary withdrawal of such jurisdiction) over any matter arising out of,
and related to, the Chapter 11 Cases and this Plan, including without limitation
the following matters:

 

1.     To hear and determine motions for (i) the assumption or rejection or
(ii) the assumption and assignment of executory contracts or unexpired leases to
which the Debtors are a party or with respect to which the Debtors may be
liable, and to hear and determine the allowance of Claims resulting therefrom
including the amount of Cure, if any, required to be paid;

 

2.     To adjudicate any and all adversary proceedings, motions, applications
and contested matters that may be commenced or maintained pursuant to the
Chapter 11 Cases or this Plan, proceedings to adjudicate the allowance of
Disputed Claims and all controversies and issues arising from or relating to any
of the foregoing;

 

3.     To adjudicate any and all disputes over the ownership of a Claim or
Interest;

 

4.     To adjudicate any and all disputes arising from or relating to the
distribution or retention of consideration under this Plan;

 

5.     To ensure that distributions to Allowed Claimholders are accomplished as
provided herein;

 

6.     To hear and determine any and all objections to the allowance or
estimation of Claims filed, both before and after the Confirmation Date,
including any objections to the classification of any Claim, and to allow or
disallow any Claim, in whole or in part;

 

7.     To enter and implement such orders as may be appropriate if the
Confirmation Order is for any reason stayed, revoked, modified and/or vacated;

 

 

 
34

--------------------------------------------------------------------------------

 

 

8.     To issue orders in aid of execution, implementation or consummation of
this Plan;

 

9.     To consider any modifications of this Plan, to cure any defect or
omission or to reconcile any inconsistency in any order of the Bankruptcy Court,
including without limitation the Confirmation Order;

 

10.     To hear and determine all Fee Applications for allowance of compensation
and reimbursement of Professional Claims under this Plan or under sections 330,
331, 503(b), 1103 and 1129(a)(4) of the Bankruptcy Code;

 

11.     To hear and determine all motions requesting allowance of an
Administrative Claim;

 

12.     To determine requests for the payment of Claims entitled to priority
under section 507(a)(1) of the Bankruptcy Code, including compensation and
reimbursement of expenses of parties entitled thereto;

 

13.     To hear and determine disputes arising in connection with the
interpretation, implementation or enforcement of this Plan or the Confirmation
Order including disputes arising under agreements, documents or instruments
executed in connection with this Plan;

 

14.     To hear and determine all suits or adversary proceedings to recover
assets of the Debtors and property of their Estates, wherever located;

 

15.     To hear and determine matters concerning state, local and federal taxes
in accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

 

16.     To hear any other matter not inconsistent with the Bankruptcy Code;

 

17.     To hear and determine all disputes involving the existence, nature or
scope of the Debtors’ discharge, including any dispute relating to any liability
arising out of the termination of employment or the termination of any employee
or retiree benefit program, regardless of whether such termination occurred
prior to or after the Effective Date;

 

18.     To enter a final decree closing the Chapter 11 Cases; and

 

19.     To enforce all orders previously entered by the Bankruptcy Court.

 

B.     Payment of Statutory Fees. All fees payable through the Effective Date
pursuant to section 1930 of Title 28 of the United States Code shall be paid by
the Debtors on or before the Effective Date. All fees payable after the
Effective Date pursuant to section 1930 of Title 28 of the United States Code
shall be paid by the Responsible Person from the Assets of the Estates.

 

C.     Headings. Headings are used in this Plan for convenience and reference
only and shall not constitute a part of this Plan for any other purpose.

 

D.     Binding Effect of Plan. On and after the Confirmation Date, the
provisions of this Plan shall bind any holder of a Claim against, or Interest
in, the Debtors, the Estates and their respective successors or assigns, whether
or not the Claim or Interest of such holders is impaired under the Plan and
whether or not such holder has accepted this Plan. The rights, benefits and
obligations of any entity named or referred to in the Plan, whose actions may be
required to effectuate the terms of the Plan, shall be binding on and shall
inure to the benefit of any heir, executor, administrator, successor or assign
of such entity (including, without limitation, any trustee appointed for the
Debtors under Chapters 7 or 11 of the Bankruptcy Code).

 

 

 
35

--------------------------------------------------------------------------------

 

 

E.     Final Order. Except as otherwise expressly provided in this Plan, any
requirement in this Plan for a Final Order may be waived by the Debtors upon
written notice to the Bankruptcy Court. No such waiver shall prejudice the right
of any party in interest to seek a stay pending appeal of any order that is not
a Final Order.

 

F.     Amendments and Modifications. The Debtors may alter, amend or modify this
Plan under section 1127(a) of the Bankruptcy Code at any time prior to the
Confirmation Date. After the Confirmation Date and prior to substantial
consummation of this Plan with respect to any Debtor as defined in section
1101(2) of the Bankruptcy Code, any Debtor may, under section 1127(b) of the
Bankruptcy Code, institute proceedings in the Bankruptcy Court to remedy any
defect or omission or reconcile any inconsistencies in this Plan, the Disclosure
Statement or the Confirmation Order, and such matters as may be necessary to
carry out the purposes and effects of this Plan.

 

G.     Withholding and Reporting Requirements. In connection with this Plan and
all instruments issued in connection therewith and distributions thereunder, the
Debtors shall comply with all withholding and reporting requirements imposed by
any federal, state, local or foreign taxing authority, and all distributions
hereunder shall be subject to any such withholding and reporting requirements.

 

H.     Tax Exemption. Pursuant to section 1146 of the Bankruptcy Code, any
transfers from a Debtor or the Responsible Person to any other Person or entity
pursuant to this Plan, or any agreement regarding the transfer of title to or
ownership of any of the Debtors’ real or personal property, or the issuance,
transfer or exchange of any security under this Plan, or the execution, delivery
or recording of an instrument of transfer pursuant to, in implementation of or
as contemplated by this Plan, including, without limitation, any transfers to or
by the Responsible Person of the Debtors’ property in implementation of or as
contemplated by this Plan (including, without limitation, any subsequent
transfers of property by the Responsible Person) shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, stamp act, real estate transfer tax, mortgage recording tax,
Uniform Commercial Code filing or recording fee or other similar tax or
governmental assessment. Consistent with the foregoing, each recorder of deeds
or similar official for any county, city or governmental unit in which any
instrument hereunder is to be recorded shall, pursuant to the Confirmation
Order, be ordered and directed to accept such instrument, without requiring the
payment of any documentary stamp tax, deed stamps, stamp tax, transfer tax,
intangible tax or similar tax.

 

I.     Termination of the Creditors’ Committee. Upon the Effective Date, the
Creditors’ Committee shall dissolve automatically, whereupon its members,
professionals and agents shall be released from any further duties and
responsibilities in the Chapter 11 Cases and under the Bankruptcy Code, except
with respect to obligations arising under confidentiality agreements, joint
interest agreements, and protective orders entered during the Chapter 11 Cases
which shall remain in full force and effect according to their terms;
applications for Professional Claims; requests for compensation and
reimbursement of expenses pursuant to section 503(b) of the Bankruptcy Code for
making a substantial contribution in the Chapter 11 Cases; and any motions or
other actions seeking enforcement or implementation of the provisions of this
Plan or the Confirmation Order.

 

 

 
36

--------------------------------------------------------------------------------

 

 

J.     Governing Law. Unless a rule of law or procedure is supplied by federal
law (including the Bankruptcy Code and Bankruptcy Rules) or unless specifically
stated, the laws of the State of Delaware shall govern the construction and
implementation of this Plan, any agreements, documents and instruments executed
in connection with this Plan (except as otherwise set forth in those agreements,
in which case the governing law of such agreements shall control), and corporate
governance matters.

 

K.     Conflicts. In the event that the provisions of the Disclosure Statement
and the provisions of the Plan conflict, the terms of the Plan shall govern.

 

L.     Notices. Any notices required under the Plan or any notices or requests
of the Debtors or the Responsible Person by parties in interest under or in
connection with the Plan shall be in writing and served either by (a) certified
mail, return receipt requested, postage prepaid, (b) hand delivery or (c)
reputable overnight delivery service, all charges prepaid, and shall be deemed
to have been given when received by the following parties:

 

If to the Debtors or the Responsible Person:

 

Debtors:                                                                  
                Responsible Person:
Hancock Fabrics,
Inc.                                                            [                  ]
P.O. Box 4440                                                           
              [                  ]
Tupelo, MS
38803                                                                  [                 
]
Attn: Steven R. Morgan

 

in each instance, with a copy to:

 

Counsel to the Debtors
O’Melveny & Myers LLP
400 South Hope Street, 18th Floor
Los Angeles, CA 90071
Attn: Stephen H. Warren, Esq.
          Karen Rinehart, Esq.

 

O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111
Attn: Jennifer Taylor, Esq.

 

in each instance, with a copy to:

 

Counsel to the Official Committee of Unsecured Creditors
Hahn & Hessen LLP
488 Madison Avenue
New York, NY 10022
Attn: Mark S. Indelicato, Esq.
           Janine Figueiredo, Esq.

 

 

 
37

--------------------------------------------------------------------------------

 

 

Dated:   Tupelo, Mississippi Respectfully submitted,                May 5, 2017
   

HANCOCK FABRICS, INC.

on behalf of the Debtors and Debtors-in-Possession

      /s /  Steven R. Morgan                                      Its:     
Chief Executive Officer

 

   

 

 
38

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

INSURANCE POLICIES

 

[To Come]

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

SCHEDULE OF ASSUMED CONTRACTS

 

[To Come]

 

 

 